 



Exhibit 10(b)
AGREEMENT
between
Fiserv Solutions, Inc.
255 Fiserv Drive
Brookfield, WI 53045-5815
and
Fulton Financial Corporation
One Penn Square
Lancaster, Pennsylvania 17602
Date: January 1, 2005
Proprietary and Confidential
(FISERV LOGO) [w11644w1164400.gif]

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
AGREEMENT dated as of January 1,2005 (“Agreement”) between Fiserv Solutions,
Inc., a Wisconsin corporation
(“Fiserv”), and Fulton Financial Corporation, (“Client”).
 
Fiserv and Client hereby agree as follows:

1.   Term. The initial term of this Agreement shall end 6 years following the
date written above (“Effective Date”) unless written notice of non-renewal is
provided by either party at least 365 days prior to expiration of the initial
term or should Client elect to terminate the Agreement as provided for in
Exhibit A, Section 13. Termination. Should neither party provide notice of
non-renewal or termination, this Agreement shall automatically renew for a
renewal term of one year.   2.   Services.

  (a)   Services Generally. Fiserv, itself and through its affiliates, agrees to
provide Client, and Client agrees to obtain from Fiserv services (“Services”)
and products (“Products”) (collectively, “Fiserv Services”) described in the
attached Exhibits:

Exhibit A – Account Processing Services
Exhibit B – Materials Purchased Through Fiserv
Exhibit C – Software Products
Exhibit D – E-Commerce Services
Exhibit E – Development Services
Exhibit F – Mortgage Processing Services
The Exhibits set forth specific terms and conditions applicable to the Services
and/or Products, and, where applicable, the Fiserv affiliate so performing.
Client may select additional services and products from time to time by
incorporating an appropriate Exhibit to this Agreement.

  (b)   Implementation Services. Fiserv will provide services (i) to convert
Client’s existing applicable data and/or information to the Fiserv Services;
and/or (ii) to implement the Fiserv Services. These activities are referred to
as “Implementation Services”. Client agrees to cooperate with Fiserv in
connection with Fiserv’s provision of Implementation Services and to provide all
necessary information and assistance to facilitate the conversion and/or
implementation. Client is responsible for all out-of-pocket expenses associated
with Implementation Services. Fiserv will provide Implementation Services as
required in connection with Fiserv Services.     (c)   Training Services. Fiserv
shall provide training, training aids, user manuals, and other documentation for
Client’s use as mutually agreed upon between Fiserv and Client to enable Client
personnel to become familiar with Fiserv Services. If requested by Client,
classroom training in the use and operation of Fiserv Services will be provided
at a training facility designated by Fiserv. All such training aids and manuals
remain Fiserv’s property.

3.   Fees for Fiserv Services.

  (a)   General. Client agrees to pay Fiserv:

  (i)   estimated fees for Fiserv Services for the following month as specified
in the Exhibits;     (ii)   out-of-pocket charges for the month payable by
Fiserv for the account of Client; and     (iii)   taxes (as defined below)
thereon (collectively, “Fees”).

  (b)   Fiserv shall timely reconcile Fees paid by Client for the Fiserv
Services for the month and the fees and charges actually due Fiserv based on
Client’s actual use of Fiserv Services for such month. Fiserv shall either issue
a credit to Client or provide Client with an invoice for any additional fees or
other charges owed. Client agrees to pay Fiserv the fees for the Fiserv Services
specified in the Exhibits. Except if limited in the Exhibits, such fees may be
increased from time to time. Upon prior notification to Client, Fiserv may
increase its fixed fees in excess of amounts listed in the Exhibits in the event
that Fiserv implements major system enhancements to comply with changes in law,
government regulation, or industry practices. Processing fees shall be those
host processing-based fees for Services specifically excluding, but not limited
to, out-of-pocket, pass-through, software licensing and equipment sale fees.
Unless expressly

Page 2 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
provided to the contrary in this Agreement, any fees herein do not include
out-of-pocket expenses for any service or product requested by and provided to
the Client.

  (c)   Additional Charges. Fees for out-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by Fiserv for goods or services
obtained by Fiserv on Client’s behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee as set forth in the Exhibits. Such
out-of-pocket expenses may be changed from time to time upon notification of a
fee change from a vendor/provider. The Fees do not include, and Client shall be
responsible for, furnishing transportation or transmission of information
between Fiserv’s service center(s), Client’s site(s), and any applicable
clearinghouse, regulatory agency, or Federal Reserve Bank.     (d)   Taxes.
Fiserv shall add to each invoice any sales, use, excise, value added, and other
taxes and duties however designated that are levied by any taxing authority
relating to the Fiserv Services (“Taxes”). In no event shall “Taxes” include
taxes based upon Fiserv’s net income.     (e)   Payment Terms. Fees for Fiserv
Services are due and payable monthly upon receipt of invoice. The invoice will
be mailed by the 10th day of each month to be received no later than the 15th
day of each month and will contain:

  (i)   all fixed fees for the current month applicable to each Service and/or
Product;     (ii)   all other fees calculable up to the date of invoice; and    
(iii)   sales or other taxes thereon.

Payment is due to Fiserv no later than the 30th day of each month. In the event
any amounts due remain unpaid beyond the 10th day of the following month, Client
shall pay a late charge of 1.5% per month. Client agrees that it shall neither
unreasonably make nor unreasonably assert any right of deduction or set-off from
invoices submitted by Fiserv for Fiserv Services.

4.   Access to Fiserv Services.

  (a)   Procedures. Client agrees to comply with applicable regulatory
requirements and procedures for use of Services established by Fiserv.     (b)  
Changes. Fiserv continually reviews and modifies Fiserv systems used in the
delivery of Services (the “Fiserv System”) to improve service and comply with
government regulations, if any, applicable to the data and information utilized
in providing Services. Fiserv reserves the right to make changes in Services,
including but not limited to operating procedures, type of equipment or software
resident at, and the location of Fiserv’s service center(s). Fiserv will notify
Client of any material change that affects Client’s normal operating procedures,
reporting, or service costs prior to implementation of such change. Should any
such change result in material adverse financial costs to Client, Client may
elect to either not accept the change or terminate the Agreement.     (c)  
Communications Lines. Fiserv shall order the installation of appropriate
communication lines and equipment to facilitate Client’s access to Services.
Client understands and agrees to pay charges relating to the installation and
use of such lines and equipment as necessary.     (d)   Terminals and Related
Equipment. Client shall obtain necessary and sufficient terminals and other
equipment, approved by Fiserv and compatible with the Fiserv System, to transmit
and receive data and information between Client’s location(s), Fiserv’s service
center(s), and/or other necessary location(s). Fiserv and Client may mutually
agree to change the type(s) of terminal and equipment used by Client.

5.   Client Obligations.

  (a)   Input. Client shall be solely responsible for the input, transmission,
or delivery to and from Fiserv of all information and data required by Fiserv to
perform Services unless Client has retained Fiserv to handle such
responsibilities, as specifically set forth in the Exhibits. The information and
data shall be provided in a format and manner approved by Fiserv. Client will
provide at its own expense or procure from Fiserv all equipment, computer
software, communication lines, and interface devices required to access the
Fiserv System. If Client has elected to provide such items itself, Fiserv
reserves the right to charge Client its standard fee for certification of such
items if they are not already certified as compatible with the Fiserv System.  
  (b)   Client Personnel. Client shall designate appropriate Client personnel
for training in the use of the Fiserv System, shall supply Fiserv with
reasonable access to Client’s site during normal business hours for
Implementation Services and shall cooperate with Fiserv personnel in their
performance of Services.     (c)   Use of Fiserv System. Client shall (i) comply
with any operating instructions on the use of the Fiserv System provided by
Fiserv; (ii) review all reports furnished by Fiserv for accuracy; and (iii) work
with Fiserv

Page 3 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
to reconcile any out of balance conditions or discrepancies. Client shall
determine and be responsible for the authenticity and accuracy of all
information and data submitted to Fiserv.

  (d)   Client’s Systems. Client shall be responsible for ensuring that its
systems are Year 2000 compliant and otherwise capable of passing and/or
accepting data from and/or to the Fiserv System.

6.   Ownership and Confidentiality.

  (a)   Definition.

  (i)   Client Information. “Client Information” means: (A) confidential plans,
customer lists, information, and other proprietary material of Client that is
marked with a restrictive legend, or if not so marked with such legend or is
disclosed orally, is identified as confidential at the time of disclosure (and
written confirmation thereof is promptly provided to Fiserv); and (B) any
information and data concerning the business and financial records of Client’s
customers prepared by or for Fiserv, or used in any way by Fiserv in connection
with the provision of Fiserv Services (whether or not any such information is
marked with a restrictive legend).     (ii)   Fiserv Information. “Fiserv
Information” means: (A) confidential plans, information, research, development,
trade secrets, business affairs (including that of any Fiserv client, supplier,
or affiliate), and other proprietary material of Fiserv that is marked with a
restrictive legend, or if not so marked with such legend or is disclosed orally,
is identified as confidential at the time of disclosure (and written
confirmation thereof is promptly provided to Client); and (B) Fiserv’s
proprietary computer programs, including custom software modifications, software
documentation and training aids, and all data, code, techniques, algorithms,
methods, logic, architecture, and designs embodied or incorporated therein
(whether or not any such information is marked with a restrictive legend).    
(iii)   Information. “Information” means Client Information and Fiserv
Information. No obligation of confidentiality applies to any Information that
the receiving party (“Recipient”) (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C) rightfully receives without
obligation of confidentiality from a third party. No obligation of
confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.

  (b)   Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party (“Discloser”). All Information shall remain
the property of Discloser or its suppliers and licensors. Information will be
returned to Discloser at the termination or expiration of this Agreement. Fiserv
specifically agrees that it will not use any non-public personal information
about Client’s customers in any manner prohibited by Title V of the
Gramm-Leach-Bliley Act. Recipient will use the same care and discretion to avoid
disclosure of Information as it uses with its own similar information that it
does not wish disclosed, but in no event less than a reasonable standard of
care. Recipient may only use Information in accordance with the purpose of this
Agreement. Recipient may disclose Information to (i) employees and employees of
affiliates who have a need to know; and (ii) any other party with Discloser’s
written consent. Before disclosure to any of the above parties, Recipient will
have a written agreement with such party sufficient to require that party to
treat Information in accordance with this Agreement. Recipient may disclose
Information to the extent required by law. However, Recipient agrees to give
Discloser prompt notice so that it may seek a protective order. The provisions
of this sub-section survive any termination or expiration of this Agreement.    
(c)   Residuals. Nothing contained in this Agreement shall restrict Recipient
from the use of any ideas, concepts, know-how, or techniques contained in
Information that are related to Recipient’s business activities (“Residuals”),
provided that in so doing, Recipient does not breach its obligations under this
Section. However, this does not give Recipient the right to disclose the
Residuals except as set forth elsewhere in this Agreement.     (d)   Fiserv
System. The Fiserv System contains information and computer software that are
proprietary and confidential information of Fiserv, its suppliers, and
licensors. Client agrees not to attempt to circumvent the devices employed by
Fiserv to prevent unauthorized access thereto, including, but not limited to,
alterations, decompiling, disassembling, modifications, and reverse engineering
thereof.     (e)   Information Security. Fiserv shall implement and maintain
appropriate measures designed to meet the objectives of the guidelines
establishing standards for safeguarding non-public Client customer information
as adopted by any federal regulatory agencies having jurisdiction over Client’s
affairs.     (f)   Confidentiality of this Agreement. Fiserv and Client agree to
keep confidential the prices, terms and conditions of this Agreement, except:
(i) for valid business needs of either party where there is specific written
permission from the other party; and (ii) as hereafter provided:

  (i)   Acknowledgement of Client’s Required Disclosure. Fiserv acknowledges
that Client may, from time to time, determine that Client is required under
applicable law, including, without limitation, the regulations

Page 4 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
of the Securities and Exchange Commission (the “SEC”) relating to the filing of
current reports on Form 8-K and the filing of periodic reports on Forms 10-K and
10-Q, to: (I) publicly disclose the entry into, or the amendment or termination
of material agreements, including material terms thereof; or (II) file a copy of
this Agreement (including any Exhibits attached hereto) with one or more Forms
submitted by Client to the SEC, which filing may become a public record. Fiserv
agrees that, notwithstanding any provision of this Agreement to the contrary, if
required by law or regulation, such disclosure with respect to, or the filing
of, this Agreement (including any Exhibits attached hereto) by Client shall not
constitute a breach or default of this Agreement on the part of Client.

  (ii)   Client Notice to Fiserv of Planned Disclosure. Client agrees to use its
best efforts to provide prior written notice of any such planned public
disclosure or filing to Fiserv. Client shall identify in such a notice: (I) the
substance of such disclosure or filing; (II) either the date on which Client
intends to make such disclosure or filing, or the event, the occurrence of which
Client believes will trigger its obligation to make such disclosure or filing;
and (III) the date (the “Fiserv Request Date”) by which Fiserv must submit to
Client any request pursuant to Subsection (iii) of this Section for confidential
treatment with respect to such disclosure or filing.     (iii)   Fiserv Requests
for Confidential Treatment. If Fiserv desires Client to request or apply for
confidential treatment with respect to any such disclosure or filing, Fiserv
shall, with respect to each portion of such disclosure or filing for which
confidential treatment is to be requested, provide to Client not later than the
Fiserv Request Date identified in Client’s notice to Fiserv:

  A.   the specific portions of the disclosure or filing for which Fiserv
desires confidential treatment (the “Fiserv Designated Material”);     B.   a
specific statement of the grounds upon which Fiserv asserts that the Fiserv
Designated Material is subject to confidential treatment, which grounds shall be
consistent with those permitted or recognized under Rule 406 of the Securities
Act of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934;     C.   the
duration for which confidential treatment shall be requested with respect to the
Fiserv Designated Material; and     D.   in the case of any filing of the
Agreement, a copy of the Agreement with any Fiserv Designated Material omitted,
noting in each case, by means of an asterisk or other mark, the location in the
Agreement where any provision has been redacted or omitted.

  (iv)   Client Submission of Request for Confidential Treatment. If requested
by Fiserv in the manner set forth in this subsection, Client agrees to request
and apply for confidential treatment for portions of this Agreement as
identified by Fiserv. Fiserv acknowledges that, with respect to any disclosure
with respect to, or filing of the Agreement with the SEC, Client shall be
required to file with the SEC a complete copy of the Agreement, and that any
determination of whether such portions of the Agreement are afforded
confidential treatment may be beyond the reasonable control of Client.

7.   Regulatory Agencies, Regulations and Legal Requirements.

  (a)   Client Files. Records maintained and produced for Client (“Client
Files”) may be subject to examination by such Federal, State, or other
governmental regulatory agencies as may have jurisdiction over Client’s business
to the same extent as such records would be subject if maintained by Client on
its own premises. Client agrees that Fiserv is authorized to give all reports,
summaries, or information contained in or derived from the data or information
in Fiserv’s possession relating to Client when formally requested to do so by an
authorized regulatory or government agency.     (b)   Compliance with Regulatory
Requirements. Client agrees to comply with applicable regulatory and legal
requirements, including without limitation:

  (i)   submitting a copy of this Agreement to the appropriate regulatory
agencies prior to the date Services commence;     (ii)   providing adequate
notice to the appropriate regulatory agencies of the termination of this
Agreement or any material changes in Services;     (iii)   retaining records of
its accounts as required by regulatory authorities;     (iv)   obtaining and
maintaining, at its own expense, any Fidelity Bond required by any regulatory or
governmental agency; and     (v)   maintaining, at its own expense, such
casualty and business interruption insurance coverage for loss of records from
fire, disaster, or other causes, and taking such precautions regarding the same,
as may be required by regulatory authorities.

8.   Warranties.

  (a)   Fiserv Warranties. Fiserv represents and warrants that:

Page 5 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (i)   (A) Services will conform to the specifications set forth in the
Exhibits; (B) Fiserv will perform Client’s work accurately provided that Client
supplies accurate data and information, and follows the procedures described in
all Fiserv documentation, notices, and advices; (C) Fiserv personnel will
exercise due care in provision of Services; (D) the Fiserv System will comply in
all material respects with all applicable Federal regulations governing
Services; and (E) the Fiserv System is Year 2000 compliant. In the event of an
error or other default caused by Fiserv personnel, systems, or equipment, Fiserv
shall correct the data or information and/or reprocess the affected item or
report at no additional cost to Client. Client agrees to supply Fiserv with a
written request for correction of the error within 7 days after Client’s receipt
of the work containing the error. Fiserv will respond to the written request for
correction within 48 hours of receipt of the request. This response will include
a description of the steps that Fiserv will take to isolate and correct the
problem. Work reprocessed due to errors in data supplied by Client, on Client’s
behalf by a third party, or by Client’s failure to follow procedures set forth
by Fiserv shall be billed to Client at Fiserv’s then current time and material
rates; and     (ii)   It owns or has a license to furnish all equipment or
software comprising the Fiserv System. Fiserv shall indemnify Client and hold it
harmless against any claim or action that alleges that the Fiserv System use
infringes a United States patent, copyright, or other proprietary right of a
third party. Client agrees to notify Fiserv promptly of any such claim and
grants Fiserv the sole right to control the defense and disposition of all such
claims. Client shall provide Fiserv with reasonable cooperation and assistance
in the defense of any such claim.

THE WARRANTIES STATED HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV. FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES
OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.

  (b)   Client Warranties. Client represents and warrants that: (i) no
contractual obligations exist that would prevent Client from entering into this
Agreement; (ii) it has complied with all applicable regulatory requirements; and
(iii) it has requisite authority to execute, deliver, and perform this
Agreement. Client shall indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of (i) the use by Client of the Fiserv System in a manner other than that
provided in this Agreement; and (ii) any and all claims by third parties through
Client arising out of the performance and non-performance of Fiserv Services by
Fiserv, provided that the indemnity listed in clause (ii) hereof shall not
preclude Client’s recovery of direct damages pursuant to the terms and subject
to the limitations of this Agreement.

9.   Limitation of Liability.

  (a)   General. IN NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF GOODWILL, OR FOR
SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES ARISING FROM CLIENT’S
USE OF FISERV SERVICES, OR FISERV’S SUPPLY OF EQUIPMENT OR SOFTWARE, REGARDLESS
OF WHETHER SUCH CLAIM ARISES IN TORT OR IN CONTRACT. CLIENT MAY NOT ASSERT ANY
CLAIM AGAINST FISERV MORE THAN 2 YEARS AFTER SUCH CLAIM ACCRUED. FISERV’S
AGGREGATE LIABILITY FOR ANY AND ALL CAUSES OF ACTION RELATING TO THIS AGREEMENT
SHALL BE LIMITED TO * PRECEDING THE DATE THE CLAIM ACCRUED. FISERV’S AGGREGATE
LIABILITY FOR A DEFAULT RELATING TO THIRD PARTY EQUIPMENT OR SOFTWARE SHALL BE
LIMITED TO THE AMOUNT PAID BY CLIENT FOR THE EQUIPMENT OR SOFTWARE *     (b)  
Lost Records. If Client’s records or other data submitted for processing are
lost or damaged as a result of any failure by Fiserv, its employees, or agents
to exercise reasonable care to prevent such loss or damage, Fiserv’s liability
on account of such loss or damages shall not exceed the reasonable cost of
reproducing such records or data from exact duplicates thereof in Client’s
possession.

10.   Disaster Recovery.

  (a)   General. Fiserv maintains a disaster recovery plan (“Disaster Recovery
Plan”) for each Service. A “Disaster” shall mean any unplanned interruption of
the operations of or inaccessibility to Fiserv’s service center in which Fiserv,
using reasonable judgment, requires relocation of processing to a recovery
location. Fiserv shall notify Client as soon as possible after Fiserv deems a
service outage to be a Disaster. Fiserv

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 6 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
shall move the processing of Client’s standard services to a recovery location
as expeditiously as possible and shall coordinate the cut-over to back-up
telecommunication facilities with the appropriate carriers. Client shall
maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiserv in implementing
the switchover to the recovery location. During a Disaster, optional or
on-request services shall be provided by Fiserv only to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services.

  (b)   Communications. Fiserv shall work with Client to establish a plan for
alternative communications in the event of a Disaster.     (c)   Disaster
Recovery Test. Fiserv shall test the Disaster Recovery Plan annually.. Client
agrees to participate in and assist Fiserv with such test, if requested by
Fiserv. Upon Client’s request, test results will be made available to Client’s
management, regulators, auditors, and insurance underwriters.     (d)   Client
Plans. Fiserv agrees to release information necessary to allow Client’s
development of a disaster recovery plan that operates in concert with the
Disaster Recovery Plan.     (e)   No Warranty. Client understands and agrees
that the Disaster Recovery Plan is designed to minimize, but not eliminate,
risks associated with a Disaster affecting Fiserv’s service center(s). Fiserv
does not warrant that Fiserv Services will be uninterrupted or error free in the
event of a Disaster; no performance standards shall be applicable for the
duration of a Disaster. Client maintains responsibility for adopting a disaster
recovery plan relating to disasters affecting Client’s facilities and for
securing business interruption insurance or other insurance necessary for
Client’s protection.

11.   Termination.

  (a)   Material Breach. Except as provided elsewhere in this Section 11, either
party may terminate this Agreement in the event of a material breach by the
other party not cured within 60 days following written notice stating, with
particularity and in reasonable detail, the nature of the claimed breach.    
(b)   Failure to Pay. In the event any invoice remains unpaid by Client 30 days
after due, or Client deconverts any data or information from the Fiserv System
without prior written consent of Fiserv, Fiserv, at its sole option, may
terminate this Agreement and/or Client’s access to and use of Fiserv Services.
However, Fiserv may not exercise its right to terminate the Agreement and/or
Client’s access to and use of the Fiserv Services unless and until Fiserv has
sent written notice to the Client’s President that the invoice remains unpaid
and the invoice is not paid in full within ten days of receipt of such notice.
Any invoice submitted by Fiserv shall be deemed correct unless Client provides
written notice to Fiserv within 15 days of the invoice date specifying the
nature of the disagreement.     (c)   Remedies. Remedies contained in this
Section 11 are cumulative and are in addition to the other rights and remedies
available to Fiserv under this Agreement, by law or otherwise.     (d)  
Defaults. If Client:

  (i)   defaults in the payment of any sum of money due and fails to remedy such
breach as set forth in Section 11(b);     (ii)   breaches this Agreement in any
material respect or otherwise defaults in any material respect in the
performance of any of its obligations and fails to cure such breach as set forth
in Section 11(a); or     (iii)   commits an act of bankruptcy or becomes the
subject of any proceeding under the Bankruptcy Code or becomes insolvent or if
any substantial part of Client’s property becomes subject to any levy, seizure,
assignment, application, or sale for or by any creditor or governmental agency;

then, in any such event, Fiserv may, upon written notice, terminate this
Agreement and be entitled to recover from Client as liquidated damages an amount
equal to the present value of all payments remaining to be made hereunder for
the remainder of the initial term or any renewal term of this Agreement. For
purposes of the preceding sentence, present value shall be computed using the
“prime” rate (as published in The Wall Street Journal) in effect at the date of
termination and “all payments remaining to be made” shall be calculated based on
the average bills for the 3 months immediately preceding the date of
termination. Client agrees to reimburse Fiserv for any expenses Fiserv may
incur, including reasonable attorneys’ fees, in taking any of the foregoing
actions.

  (e)   Convenience. Client may terminate this Agreement by paying a termination
fee based on the remaining unused term of this Agreement, the amount to be
determined by multiplying the Client’s average monthly

Page 7 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
invoice (using the three months immediately preceding Fiserv’s receipt of
written notice) by * , plus any unamortized conversion fees or third party costs
existing on Fiserv’s books on the date of termination. Client understands and
agrees that Fiserv losses incurred as a result of early termination of the
Agreement would be difficult or impossible to calculate as of the effective date
of termination since they will vary based on, among other things, the number of
clients using the Fiserv System on the date the Agreement terminates.
Accordingly, the amount set forth in the first sentence of this subsection
represents Client’s agreement to pay and Fiserv’s agreement to accept as
liquidated damages (and not as a penalty) such amount for any such Client
termination.

  (f)   Merger. In the event of a merger between Client and another organization
in which (A) Client is not the surviving organization, (B) where the other
organization is not currently a user of Fiserv services similar to the Services
being provided hereunder, and (C) Client shall convert from Fiserv’s Services
directly to the surviving organization, Fiserv will allow an early termination
of this Agreement upon the following terms and conditions:

  (i)   Written notice must be given six months in advance, specifying the
deconversion date;     (ii)   Fiserv may specify a deconversion date (not more
than thirty days after the requested deconversion date), based on its previous
commitments and work loads; and

Fiserv may charge a termination fee based on the remaining unused term of this
Agreement, the amount to be determined by multiplying the Client’s average
monthly invoice (using the three months immediately preceding Fiserv’s receipt
of written notice) by *.

  (g)   Return of Data Files. Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv standard format along with such information and assistance as is
reasonable and customary to enable Client to deconvert from the Fiserv System,
provided, however, that Client consents and agrees and authorizes Fiserv to
retain Client Files until (i) Fiserv is paid in full for (A) all Services
provided through the date such Client Files are returned to Client; and (B) any
and all other amounts that are due or will become due under this Agreement;
(ii) Fiserv is paid its then standard rates for the services necessary to return
such Client Files; (iii) if this Agreement is being terminated, Fiserv is paid
any applicable termination fee pursuant to subsection (d) or (e) above; and
(iv) Client has returned to Fiserv all Fiserv Information. After notification by
the Client in writing, Fiserv shall be permitted to destroy Client Files.
Notification by the Client must be received within thirty days from the final
use of Client Files for processing. In the event that Client requests Fiserv to
retain Client files upon expiration of this Agreement, Client shall be
responsible to pay 50% of the fixed monthly fees due under this Agreement for a
minimum of two months from the expiration date. This provision shall survive the
expiration of this Agreement.     (h)   Miscellaneous. Client understands and
agrees that Client is responsible for the deinstallation and return shipping of
any Fiserv-owned equipment located on Client’s premises.

12.   Dispute Resolution.

  (a)   General. Except with respect to disputes arising from a misappropriation
or misuse of either party’s proprietary rights, any dispute or controversy
arising out of this Agreement, or its interpretation, shall be submitted to and
resolved exclusively by arbitration under the rules then prevailing of the
American Arbitration Association, upon written notice of demand for arbitration
by the party seeking arbitration, setting forth the specifics of the matter in
controversy or the claim being made. The arbitration shall be heard before an
arbitrator mutually agreeable to the parties; provided, that if the parties
cannot agree on the choice of arbitrator within 10 days after the first party
seeking arbitration has given written notice, then the arbitration shall be
heard by 3 arbitrators, 1 chosen by each party, and the third chosen by those 2
arbitrators. The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least 1 of the
arbitrators selected will be an attorney. Discovery shall not be permitted. A
hearing on the merits of all claims for which arbitration is sought by either
party shall be commenced not later than 60 days from the date demand for
arbitration is made by the first party seeking arbitration. The arbitrator(s)
must render a decision within 10 days after the conclusion of such hearing. Any
award in such arbitration shall be final and binding upon the parties and the
judgment thereon may be entered in any court of competent jurisdiction.     (b)
  Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§1–16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 8 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Pennsylvania, without reference to provisions relating to conflict of laws. The
arbitrators shall not have the power to alter, modify, amend, add to, or
subtract from any term or provision of this Agreement, nor to rule upon or grant
any extension, renewal, or continuance of this Agreement. The arbitrators shall
have the authority to grant any legal remedy available had the parties submitted
the dispute to a judicial proceeding.

  (c)   Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve the first such dispute shall be held in
Lancaster, Pennsylvania the proceedings to resolve the second such dispute shall
be held in Milwaukee, Wisconsin,, and the proceedings to resolve any subsequent
disputes shall alternate between Milwaukee, Wisconsin and Lancaster,
Pennsylvania.

13.   Insurance. Fiserv carries the following types of insurance policies:

  (a)   Commercial General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and property damage;     (b)
  Commercial Crime covering employee dishonesty in an amount not less than $5
million;     (c)   All-risk property coverage including Extra Expense and
Business Income coverage; and     (d)   Workers Compensation as mandated or
allowed by the laws of the state in which Services are being performed,
including $1 million coverage for Employer’s Liability.

14.   Audit. Fiserv employs an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls. In addition, as
may be required by law or regulation, Fiserv provides for periodic independent
audits of its operations. Fiserv shall provide Client with a copy of the audit
of the Fiserv service center providing Services within a reasonable time after
its completion and shall charge each client a fee based on the pro rata cost of
such audit. Fiserv shall also provide a copy of such audit to the appropriate
regulatory agencies, if any, having jurisdiction over Fiserv’s provision of
Services.   15.   General.

  (a)   Binding Agreement. This Agreement is binding upon the parties and their
respective successors and permitted assigns. Neither this Agreement nor any
interest may be sold, assigned, transferred, pledged, or otherwise disposed of
by Client, whether pursuant to change of control or otherwise, without Fiserv’s
prior written consent. Client agrees that Fiserv may subcontract any services to
be performed hereunder. Any such subcontractors shall be required to comply with
all applicable terms and conditions.     (b)   Entire Agreement. This Agreement,
including its Exhibits, which are expressly incorporated herein by reference,
constitutes the complete and exclusive statement of the agreement between the
parties as to the subject matter hereof and supersedes all previous agreements
with respect thereto. Modifications of this Agreement must be in writing and
signed by duly authorized representatives of the parties. Each party hereby
acknowledges that it has not entered into this Agreement in reliance upon any
representation made by the other party not embodied herein. In the event any of
the provisions of any Exhibit are in conflict with any of the provisions of this
Agreement, the terms and provisions of this Agreement shall control unless the
Exhibit in question expressly provides that its terms and provisions shall
control.     (c)   Severability. If any provision of this Agreement is held to
be unenforceable or invalid, the other provisions shall continue in full force
and effect.     (d)   Governing Law. This Agreement will be governed by the
substantive laws of the State of Pennsylvania , without reference to provisions
relating to conflict of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.     (e)   Force
Majeure. Neither party shall be responsible for delays or failures in
performance resulting from acts reasonably beyond the control of that party.    
(f)   Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing. All such
notices shall be effective upon receipt.     (g)   No Waiver. The failure of
either party to insist on strict performance of any of the provisions hereunder
shall not be construed as the waiver of any subsequent default of a similar
nature.     (h)   Financial Statements. Fiserv shall provide Client and the
appropriate regulatory agencies so requiring a copy of Fiserv, Inc.’s audited
consolidated financial statements.

Page 9 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (i)   Prevailing Party. The prevailing party in any arbitration, suit, or
action brought against the other party to enforce the terms of this Agreement or
any rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys’ fees of bringing such arbitration, suit, or
action.     (j)   Survival. All rights and obligations of the parties under this
Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.     (k)   Exclusivity. Client agrees that Fiserv shall be the
sole and exclusive provider of the services that are the subject matter of this
Agreement. For purposes of the foregoing, the term “Client” shall consist of
Peoples Bank of Elkton, The Bank, Fulton Bank, Lebanon Valley Farmers Bank,
Delaware National Bank, Lafayette Ambassador Bank, Swineford National Bank, FNB
Bank, Skylands Financial, Hagerstown Trust Company, First Washington State Bank,
Premier Bancorp, and Resource Bank. Client agrees not to enter into an agreement
with any other entity to provide these services (or similar services) during the
term of this Agreement without Fiserv’s prior written consent. If Client
acquires another entity, the exclusivity provided to Fiserv hereunder shall take
effect with respect to such acquired entity as soon as practicable after
termination of such acquired entity’s previously existing arrangement for these
services. If Client is acquired by another entity, the exclusivity provided to
Fiserv hereunder shall apply with respect to the level or volume of these
services provided immediately prior to the signing of the definitive acquisition
agreement relating to such acquisition and shall continue with respect to the
level or volume of these services until any termination or expiration of this
Agreement. Not withstanding anything to the contrary in this Section 15 (k),
Client may permit an affiliate acquired after the date of this Agreement to
maintain an agreement in effect at the time of such acquisition with any other
entity providing services that are subject matter of this Agreement. * In no
event, however, will Client transition existing accounts or services covered
within the scope of this Agreement from any existing Fiserv affiliate to the
data processing provider of the newly acquired Client affiliate during the term
of this Agreement.     (l)   Recruitment of Employees. Client and Fiserv agree
not to hire the others’ employees during the term of this Agreement and for a
period of 6 months after any termination or expiration thereof, except with
Client’s or Fiserv’s prior written consent.     (m)   Publicity. Client and
Fiserv shall have the right to make general references about each other publicly
and the type of services being provided hereunder to third parties, such as
auditors, regulators, financial analysts, and prospective customers and clients.
The parties shall mutually agree on a press release relating to the execution of
this Agreement. In conjunction with this, the party initiating such release
shall give the other party a reasonable opportunity to review and comment on the
content thereof prior to its release.     (n)   Independent Contractors. Client
and Fiserv expressly agree they are acting as independent contractors and under
no circumstances shall any of the employees of one party be deemed the employees
of the other for any purpose. This Agreement shall not be construed as authority
for either party to act for the other party in any agency or other capacity, or
to make commitments of any kind for the account of or on behalf of the other
except as expressly authorized herein.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date indicated below.

     
For Client:
  For Fiserv:
 
   
Fulton Financial Corporation
  Fiserv Solutions, Inc.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 10 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                 
By
  /s/ James E. Shreiner       By   /s/ Jeff Brandmaier
 
               
 
               
Name
  James E. Shreiner       Name   Jeff Brandmaier
 
               
Title
  Executive Vice President       Title   President – Fiserv SourceOne
 
               
Date
  [June 15, 2005]       Date   [June 20, 2005]
 
               

Page 11 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit A
Account Processing Services
Client agrees with Fiserv as follows:

1.   Services. Fiserv will provide Client and Client accepts the Account
Processing Services (the “Account Processing Services”) specified in the Account
Processing Services Fee Schedule attached as Exhibit A — 1 hereto marked with a
“F” in the left margin, which represents that the Service is included in the
Account Processing Services Fixed Monthly Fee. Other Services therein shall be
provided when requested by Client and accepted by Fiserv.

2.   Fees. Fiserv will provide Client with the following Account Processing
Services at the fees and prices indicated:

  (a)   Fixed Monthly Fee.

  (i)   For an Account Processing Services Fixed Monthly Fee of $277,182, Fiserv
agrees to provide and Client agrees to pay for the Services marked with an “F”
in the left margin on Exhibit A — 1 of this Agreement. All other Services
provided hereunder shall be provided to the Client upon reasonable request at
then current pricing and in accordance with this Agreement. Fiserv will provide
its variable services, as defined in Exhibit A — 1, at prices that Fiserv
charges generally to its client base. For variably priced services, Fiserv and
Client will mutually agree upon holding company rates, which will be discounted
from the standard pricing per service and institution. The Client understands
that the mix of services, volumes and other factors affect the price that Fiserv
charges for its Variable Services.     (ii)   Processing Credits. *

  (b)   Fee Adjustment Factors. The delivery of the Services involves factors
and risks that may increase Fiserv’s cost of providing such Services.
Notwithstanding the foregoing, Fiserv agrees to limit increases in its fees for
those Services included in the Account Processing Services Fixed Monthly Fee as
follows:

  (i)   Inflation. Fiserv agrees not to increase the Account Processing Services
Fixed Monthly Fee for inflation.     (ii)   Volume Adjustment. For volume
related Account Processing Services Fixed Monthly Fee adjustments, Fiserv shall
reprice the Account Processing Services Fixed Monthly Fee in accordance with the
following:

  A.   “Client Account Volumes” shall be defined as total open Deposit Accounts
(Demand, Savings, and Time), and total open Retail Loan (Installment, Line of
Credit and Mortgage) volumes and Commercial Loan Notes.     B.   Proposed
volumes (“Proposed Volumes”) are those Client Account Volumes that were used to
compute the Account Processing Services Fixed Monthly Fee above. In the first
month following the conversion of any such Service, Fiserv shall validate
Client’s Client Account Volumes as of the conversion (“Post Conversion
Volumes”). In the event that the Post Conversion Volumes exceed the Proposed
Volumes, Fiserv shall reprice the Account Processing Services Fixed Monthly Fee
by applying the per account charge presented below to Post Conversion Volumes.  
  C.   In the event that the Client acquires other financial institutions or
branches or portfolios of accounts for which Fiserv will provide Account
Processing Services, or elects to have Fiserv provide Account Processing
Services to existing affiliates other than those contemplated by this Agreement,
upon each such conversion Fiserv shall reprice the Account Processing Services
Fixed Monthly Fee by applying the per account charge presented below to Post
Conversion Volumes.     D.   Upon completion of each calendar year throughout
the term of this Agreement, Fiserv shall reprice the Account Processing Services
Fixed Monthly Fee by applying the per account charge presented below to then
current year end Client Account Volumes.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 1 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (iii)   Discounted Fees. In the event that Fiserv discontinues a product or
service or outsources a product or service to a third party, the following
discounts will apply. *

      Client Account Volumes*   Per Account Charge*
 
   

  (iv)   Conversion Fees. In the event that the Client acquires other financial
institutions or branches or portfolios of accounts for which Fiserv will provide
Account Processing Services, or elects to have Fiserv provide Account Processing
Services to existing affiliates, or elects to implement additional Account
Processing Services under the terms and conditions of this Agreement, Fiserv
agrees to provide “Minimum Support” Conversion Services for a fee * . Reasonable
out-of-pocket, pass-through or other third party expenses will be billed as
incurred. Minimum Support shall include the following services:

  A.   Comprehensive Project Plan for overall project     B.   Application
Conversion Task Plans for each converting application     C.   Automatic check
for duplicate accounts against converting bank file     D.   Telephone first
calls for all applications, including Technical Call     E.   Product Mapping  
  F.   Program Specifications for all applications where volume exceeds 300
accounts     G.   Conversion Programming for all applications where volume
exceeds 300 accounts.     H.   Validation for all applications where volume
exceeds 300 accounts     I.   1 — 2 sets of edits per application     J.   1 CIF
conversion to be completed in conjunction with the applications conversion    
K.   1 Data conversion for all applications where volume exceeds 300 accounts  
  L.   1 week of telephone support for all applications where volume exceeds 300
accounts     M.   1 Automatic Merge to be scheduled at client request

  (v)   In the event that Client requires an additional support item(s) that is
categorized under the heading of “Medium Support” on the Conversion Request
Form, Fiserv will quote a fee for this item(s) on a time and material basis. In
no event will the fee for the Minimum Support Conversion plus the additional
support item (s) exceed the “Medium Support” fee * . Additional support above
the “Medium Support” level will be quoted on a time and material basis.     (vi)
  In the event that Client elects to merge existing Affiliates into a
consolidated bank during the term of this Agreement, Fiserv shall provide
“Minimum Support” for each Affiliate merger for a * . Such Minimum Support shall
include the following:

  A.   Comprehensive Project Plan for overall project     B.   Automatic check
for duplicate accounts     C.   Telephone first calls for all applications    
D.   Consolidation of Bank and Branch Numbers into a single entity     E.   One
set of output reports per application for Client verification     F.   1
Automatic Merge to be scheduled at client request

  (vii)   Additional support requests outside of those mentioned above that may
be requested by the Client will be quoted on a time and material basis.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 2 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (viii)   Should Client acquire an entity currently processing on the Fiserv
software platform, Fiserv shall incorporate such entity into Client’s processing
environment. *

3.   Responsibility for Accounts. Client shall be responsible for balancing its
accounts each business day and notifying Fiserv immediately of any errors or
discrepancies. Provided that Client immediately notifies Fiserv of any
discrepancy in Client’s accounts, Fiserv shall, at its expense, promptly
recompute accounts affected by discrepancies solely caused by Fiserv computer or
software systems or provide for another mutually agreeable resolution. Fiserv
will use its commercially reasonable efforts to correct errors attributable to
Client or other third-party servicers of Client.   4.   Annual Histories. Fiserv
currently maintains annual histories, where applicable, for its clients. These
histories can be used to reconstruct Client files in an emergency. However, in
order to permit prompt and accurate reconstruction of accounts, Client agrees to
retain at all times and make available to Fiserv upon request the most recent
data printout(s) received from Fiserv, together with copies or other accurate
and retrievable records of all transactions to be reflected on the next
consecutive printout(s).   5.   Reconstruction of Error Conditions.
Reconstruction of error conditions attributable to Client or to third parties
acting on Client’s behalf will be done at prevailing rates as set forth in
Exhibit A — 1.   6.   Major Software Enhancements and Custom Programming. All
major software enhancements and custom programming will be subject to additional
charges for processing and development in accordance with Exhibit A — 1 and
Exhibit E hereto. Any significant enhancements subject to additional charges
will be mutually agreed upon between Client and Fiserv at a holding company
discounted rate.   7.   Protection of Data.

  (a)   For the purpose of compliance with applicable government regulations,
Fiserv has developed an operations backup center. Fiserv tests the procedure
periodically to ensure the data center’s compliance. Fiserv maintains copies of
transaction in secured vaults at an off premise location.     (b)   Fiserv
provides systems security utilizing commercially reasonable standards to protect
Client Files from unauthorized access in compliance with applicable governmental
regulations.     (c)   Upon Client providing access to Client Files through
Client’s customers’ personal computers or voice response system, Client agrees
to indemnify and hold harmless Fiserv, its officers, directors, employees, and
affiliates against any claims or actions arising out of such access to Client
Files or any Fiserv files (including the files of other Fiserv clients) or the
Fiserv System or other Fiserv systems; provided, however, that Fiserv uses
commercially reasonable efforts to maintain the highest level of security
standards.

8.   Processing Priority. Fiserv does not subscribe to any processing priority;
all users receive equal processing consideration.   9.   Forms and Supplies.
Client assumes and will pay the charges for all customized forms, supplies, and
delivery charges. Custom forms ordered through Fiserv will be subject to a 15%
administrative fee for warehousing and inventory control. Forms ordered by
Client and warehoused at Fiserv will be subject to the administrative fee.   10.
  Regulatory Supervision. By entering into this Agreement, Fiserv agrees that
regulatory agencies having authority over Client’s operations shall have the
authority and responsibility provided to the regulatory agencies pursuant to the
Bank Service Corporation Act, 12 U.S.C. 1867(C) relating to services performed
by contract or otherwise.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 3 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

11.   Fiserv Compliance with Regulatory Requirements. Fiserv shall maintain the
Fiserv Services and make all necessary changes to the Fiserv System and Fiserv
Services to comply with all applicable federal, state, and local regulations
that relate to the Fiserv Services (the “Applicable Laws”). Client agrees to
notify Fiserv of changes in the Applicable Laws of which Client is aware. Fiserv
may charge Client the pro rata portion of any costs to comply with state or
local Applicable Laws divided among any other Fiserv clients requesting such
work. Fiserv may request Client assistance regarding state and local Applicable
Law interpretation and associated Fiserv Systems and Services change design
and/or testing from time to time. Such assistance shall be provided by Client
without charge to Fiserv.   12.   Product Commitments. *

     A.

13.   Termination. *   14.   Telecommunications. *

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 4 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit A — 1
Account Processing Services Fee Schedule

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Account Analysis        
 
           
 
  Per Account        
 
           
 
  History Retention        
 
           
 
  Weiland Interface Set Up Fee        
 
           
 
  Weiland Interface File Transmission Fee        
 
           
 
  Weiland Software        
 
           
 
  AA Neg Collected Balance Monthly        
 
           
 
  Account Reconcilement        
 
           
 
  Per Item        
 
           
 
  Per Item        
 
           
 
  History Retention        
 
           
 
  Atchley Systems        
 
           
 
  Comply/CTR (Large Currency)        
 
           
 
  ATM Special Services        
 
           
 
  ATM Statement Print Services        
 
           
 
  DD Balance File Transmissions        
 
           
 
  SD Balance File Transmissions        
 
           
 
  ATM Auto Reissue from Hotcard        
 
           
 
  ATM Visa Automated Exception Update        
 
           
 
  ATM Card Access to Line of Credit (LOC)        
 
           
 
  Audit Confirmation Reports        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 5 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Automated Clearinghouse        
 
           
 
  Receiving Transactions/Items        
 
           
 
  Originations Transactions/Items        
 
           
 
  RJE Origination        
 
           
 
  PDM’s (Company Processing)        
 
           
 
  Tape Conversion        
 
           
 
  ATM/POS File Processing        
 
           
 
  Daily Transmissions (From ATM
switches and/or Clearing Houses)        
 
           
 
  Automated Returns        
 
           
 
  ACH Item Notices        
 
           
 
  Notification of Change        
 
           
 
  Direct Line Receiving from Fed        
 
           
 
  Direct Line Origination to Fed        
 
           
 
  Payroll Processing        
 
           
 
  Stop Payments/DNE        
 
           
 
  FEDI Receiving        
 
           
 
  FEDI Origination:        
 
           
 
       Customer Implementation        
 
           
 
       Customer Statement Implementation        
 
           
 
       Per Record        
 
           
 
  EPA (Electronic Payment Authorization)        
 
           
 
  Risk        
 
           
 
  Stop Payment Fee        
 
           
 
  Automated Settlement        
 
           
 
  Browser Based Host Access        
 
           
 
  Bulk Filing        
 
           

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 6 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Central Marketing File        
 
           
 
  Implementation Fee        
 
           
 
  Standard Build        
 
           
 
  Special Options Build        
 
           
 
  Off-Cycle Build        
 
           
 
  Combined Interest        
 
           
 
  Commercial Loans        
 
           
 
  Consulting Services        
 
           
 
  Coupon Books        
 
           
 
  Credit Bureau Reporting        
 
           
 
  Custom Interfaces (Including
Mailbox, FTP)        
 
           
 
  Implementation          
 
  Incoming Transmissions        
 
           
 
  Outgoing Transmissions        
 
           
 
  FTP Internet Transmissions (FTP
End Point User)        
 
           
 
  Federated Investors Interface        
 
           
 
  Customer Information File        
 
           
 
  Address Labels        
 
           
 
  Alpha-Key Merge        
 
           
 
  9-Digit Zip Code (ZIP+4)        
 
           
 
  National Change of Address (NCOA)        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 7 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Customer Information File (Cont.)        
 
           
 
  Address Labels        
 
           
 
  Alpha-Key Merge        
 
           
 
  9-Digit Zip Code (ZIP+4)        
 
           
 
  National Change of Address (NCOA)        
 
           
 
  CRF Accounts (Alpha-Keys)        
 
           
 
  CRF Miscellaneous Accounts (Non-Fiserv Applications)        
 
           
 
  GEO Code        
 
           
 
  Foreign Citizen Backup Withholding          
 
  Global CRF Pricing Implementation        
 
           
 
  CIF Loan Liability Profile Report        
 
           
 
  CIF Request Report        
 
           
 
  Account Comments Report        
 
           
 
  Customer Comments Report        
 
           
 
  Address Standardization        
 
           
 
  Implementation        
 
           
 
  Run        
 
           
 
  Request Report        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 8 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*
     Description*      
 
  Customer Information File (Cont.)        
 
           
 
  Monthly Fee        
 
           
 
  Customer to Customer Implementation        
 
           
 
  Customer to Customer Monthly Fee        
 
           
 
  Customer Reporting System        
 
           
 
  Delivery Point Bar Coding (DPBC)        
 
           
 
  Barcoding Notices        
 
           
 
  Data Communications        
 
           
 
  Data Communications        
 
           
 
  Deconversion        
 
           
 
  Deconversion        
 
           
 
  Deluxe One Network        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 9 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Demand Deposits        
 
           
 
  Transactions Processed        
 
           
 
  Open Accounts        
 
           
 
  Account Maintenance        
 
           
 
  Interest Bearing Accounts        
 
           
 
  Closed Accounts        
 
           
 
  Current Day Transaction File Access:        
 
           
 
  History Retention — Seven Day        
 
           
 
  History Retention — Extended        
 
           
 
  Mutual Funds Sweep        
 
           
 
  ARS Processing        
 
           
 
  Statement Zip Code Sort        
 
           
 
  Service Charge Routine Implementation        
 
           
 
  Service Charge Routine Change        
 
           
 
  Accrual Adjustment Program        
 
           
 
  Account Number Production        
 
           
 
  Check Processing Descending Order        
 
           
 
  DD Kiting Suspect Report        
 
           
 
  Combined Balance Service Charge        
 
           
 
  Current Month NOW Sweep Fee        
 
           
 
  Overdraft Limit        
 
           
 
  Overnight Investments        
 
           
 
  DD Sweep Transactions        
 
           
 
  DD Sweep Notices        
 
           
 
  Automatic Transfer Items        
 
           
 
  Automatic Transfer Notices        

 

*  Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 10 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  Demand Deposits (Continued)        
 
           
 
  Prior Day BAI Interface File        
 
           
 
  DD Daily Extract File        
 
           
 
  Controlled Disbursements Implementation        
 
           
 
       Controlled Disbursement Memos        
 
           
 
       Controlled Disbursement Premium Package        
 
           
 
       Controlled Disbursement Pass-through        
 
           
 
  Controlled Disbursements Items        
 
           
 
       Controlled Disbursement Memos        
 
           
 
       Controlled Disbursement Premium Package        
 
           
 
       Controlled Disbursement Pass-through        
 
           
 
  Intraday Implementation        
 
           
 
  Intraday Reporting        
 
           
 
  Escrow Management        
 
           
 
  Implementation        
 
           
 
  Rent Security        
 
           
 
  Principal/Escrow        
 
           
 
  IOLA Reporting        
 
           
 
  Escrow Management Package        
 
           
 
  Exception Processing        
 
           
 
  Cash Letter Implementation        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 11 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  General Ledger        
 
           
 
  GL Base Fee        
 
           
 
  Account Centers        
 
           
 
  Transactions        
 
           
 
  Budget:        
 
           
 
       Current and Next Year Versions        
 
           
 
       Working Year Version Optional        
 
           
 
       Prior Year Version Optional        
 
           
 
       Additional Budget Versions        
 
           
 
  Outgoing Interface Extract        
 
           
 
  Application Interfaces        
 
           
 
  GL Maintenance        
 
           
 
  GL Recurring Entries        
 
           
 
  Reports        
 
           
 
       EMR Reports        
 
           
 
       Interface Report Implementation        
 
           
 
       Interface Reports (As Passed Reports)        
 
           
 
       IE Ledger Trial Balances & Transaction Reports        
 
           
 
  Transaction History:        
 
           
 
       90 Days Transaction History        
 
           
 
  Host Disaster Contingency Planning        
 
           
 
  Host/RJE Site Support        
 
           
 
  InformEnt Data Collection        
 
           
 
  InformEnt Data Collection        
 
           
 
  Late Payment Interest Charge        
 
           
 
  Late Payment Interest Charge        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 12 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*  
 
  LMS        
 
           
 
  Implementation Fee        
 
           
 
  Certification Fee        
 
           
 
  Transaction Fee        
 
           
 
  Maturity Analysis Reporting        
 
           
 
  Microfiche/CDs        
 
           
 
  Microfiche/CD Originals        
 
           
 
  Microfiche/CD Duplicates        
 
           
 
  OFAC        
 
           
 
       On-Demand Request Full File Scan        
 
           
 
       Daily All New Account Scan        
 
           
 
  Online Collections        
 
           
 
  Active Accounts — Online        
 
           
 
  History Accounts        
 
           
 
  Time Zone Indicator        
 
           
 
  Positive Pay        
 
           
 
  Implementation Fee        
 
           
 
  Account Processing Fee        
 
           
 
  Presentment Items        
 
           
 
  Professional Services        
 
           
 
  Includes (but not limited to) Custom Programming (report and file creation,
maintenance and fixes), and other Fiserv personnel assistance not covered by
contract.        
 
           
 
  Telecommunications — Design and Consulting        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 13 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service*   Unit Price*  
Description*  
 
  Report Regeneration        
 
           
 
  Report Regeneration        
 
           
 
  Reference Materials        
 
           
 
  CD-ROM        
 
           
 
       First Two        
 
           
 
       Additional Copies        
 
           
 
  Paper Manuals (Products not on CD)        
 
           
 
  Repost Due to Client Error        
 
           
 
  Repost Due to Client Error        
 
           
 
  Retail Loans        
 
           
 
  Open and Closed Accounts        
 
           
 
  Loan Interest Statements        
 
           
 
  Insurance Tape Creation        
 
           
 
  Promotional Extensions        
 
           
 
  National Credit Tool        
 
           
 
  Retirement Planning        
 
           
 
  Safe Deposit Box        
 
           
 
  Special Reports        
 
           
 
  Special Reports        
 
           
 
  Tape Creation        
 
           
 
  Tape Creation        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 14 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Monthly             Fee*   System or Service   Unit Price*  
Description*
 
  Test Bank        
 
           
 
  Test Bank Implementation Fee        
 
           
 
  Test Bank Fixed Monthly Fee        
 
           
 
  Teller Support        
 
           
 
  Inquiry and Data capture/truncation        
 
           
 
  Third Party Review        
 
           
 
  PMM Audit Review — Includes        
 
           
 
  Original and One Electronic Copy        
 
           
 
  PMM Audit Review — Copy        
 
           
 
  Time Deposits        
 
           
 
  Open and Closed Accounts        
 
           
 
  Draft Items        
 
           
 
  Service Charge Routine Implementation        
 
           
 
  Service Charge Routine Change        
 
           
 
  Accrual Adjustment Program        
 
           
 
  Tape for Coupon Book Production        
 
           
 
  History Retention        
 
           
 
  Statement Zip Code Sort        
 
           
 
  Training        
 
           
 
  Fiserv Training Services        
 
           
 
  View Direct        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 15 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                  E-Commerce System or Service   Unit Price*   Description*
Intrusion Attack Testing by Third Party
               
 
               
Intrusion Attack Testing
               
 
               
Professional Services
               
 
               
Telephone Banking
               
 
               
Flex-Phone VRU
               
 
               
Bill Payment Accounts
               
 
               
Non-Bill Payment Accounts
               
 
               
Auto Open Feature
               
 
               
Flex-Alert (Automated VRU Monitoring Tool)
               
 
               
Implementation Fee
               
 
               
One Call Feature
               
 
               
One Call Feature With Third Call Option
               
 
               
Two Call Feature
               
 
               
Two Call Feature With Third Call Option
               
 
               
Four Call Feature
               
 
               
Four Call Feature With Third Call Option
               
 
               
Per Minute Charge
               
 
               
Disaster Recovery Call Activity
               
 
               
Call Activity Tier
               

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 16 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                  E-Commerce System or Service   Unit Price*   Description*
Disaster Recovery Call Activity (Continued)
               
 
               
Call Activity Tier
               
 
               
TB 800# Access
               
 
               
Implementation Fee
               
 
               
Extended Availability
               
 
               
EB Professional Services/Modifications
               
 
               
Retail Internet Banking Solution
               
 
               
Internet Banking Implementation Fee
               
 
               
Account Processing Fees
               
 
               
Retail Accounts
               
 
               
Commercial
               
 
               
Classic (BankIT) Account Processing Fees
               
 
               
Retail Accounts
               
 
               
Commercial Accounts
               
 
               
Advanced History
               
 
               
Memo Activity
               
 
               
Pending Transfers
               
 
               
Banner Manager
               

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 17 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                  E-Commerce System or Service   Unit Price*   Description*
History Download WebConnect
               
 
               
Secure E-mail Message Forms
               
 
               
Implementation Fee (Single FI)
               
 
               
Implementation Fee (Holding Company)
               
 
               
Internet Check Ordering Interface
               
 
               
Implementation Fee for:
               
 
               
DeluxeOne Check Order/Reorder
               
 
               
Clarke American Check Reorder
               
 
               
Check Image Interface for Third Party
               
 
               
Implementation Fee
               
 
               
Network Integration and Certification
               
 
               
Monthly Fee
               
 
               
Bill Payment Services
               
 
               
Implementation Fee
               
 
               
Monthly Merchant Fee
               
 
               
Account Processing Fees
               
 
               
Internet Bill Pay Customers
               

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 18 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                  E-Commerce System or Service   Unit Price*   Description*
Bill Payment Services (Continued)
               
 
               
Remote Payment Processing System
               
 
               
Implementation
               
 
               
Maintenance
               
 
               
Activity
               
 
               
Commercial Internet Banking Solution
               
 
               
Existing ManageIT Internet Banking Clients:
               
 
               
Implementation Fee
               
 
               
Monthly Fee
               
 
               
Web Site Statistics (Nettracker)
               
 
               
Implementation Fee
               
 
               
Maintenance
               

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 19 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit A – 2
Hours of Operation
The Fiserv Customer Service area will be in operation according to the following
schedule:

     
Monday
  8:00 A.M. — 8:00 P.M. EST
Tuesday
  8:00 A.M. — 8:00 P.M. EST
Wednesday
  8:00 A.M. — 8:00 P.M. EST
Thursday
  8:00 A.M. — 8:00 P.M. EST
Friday
  8:00 A.M. — 8:00 P.M. EST

The Fiserv Account Processing Center will observe national holidays.

Page 20 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit A — 3
Service Level Commitments

1.   Service Level Commitments. For purposes of the service level commitment
categories set forth below, the described services shall be deemed to be
“available” to Client if the Fiserv computer system, including all hardware and
software necessary to provide the Client with the Services contemplated by this
Agreement, is functioning and able to accept and process all input contemplated
by this Agreement from Client and necessary to provide the Services in question.
All service levels commitments shall be averaged over a calendar month and
national holidays are excluded.

  (a)   Core Applications.

  (i)   Response Time. Fiserv shall provide response time for the central
processor to receive an Inquiry transaction from the communications controller
at the Fiserv data center, process that transaction and return the answer to the
controller of * Client Local Time (“CLT”), Monday through Saturday.     (ii)  
Report Availability. Fiserv shall make available to the Client at the Fiserv
Output Print System or other output distribution medium or product, critical
reports for the Basic Services,    *    CLT if such business day falls on the
first calendar day of the month (General Ledger an additional 2 hours in each
case), provided the Client has completed transmission of the data to be used in
generating such reports to    *    . Fiserv shall provide such reports to the
Client for each Basic Service in accordance with the above schedule at least   *
   . The “Basic Services” are Demand Deposits, Savings, Time Deposits, Account
Reconcilement, Retail Loans, Commercial Loans and General Ledger. The algorithm
to calculate availability is: 7 core applications multiplied by the number of
processing days in a calendar month (average number is 22 days) or [(7 x 22) –
1] / 7 x 22 = ___%.     (iii)   Teleprocessing Availability. Fiserv shall make
its teleprocessing services available to the Client at least    *    CLT, Monday
through Saturday, excluding overnight batch processing.

  (b)   E-Commerce Applications.

  (i)   Retail Internet Banking On—Line Availability. Fiserv shall make its   
Retail Internet Banking on-line system available to Client at least *    ,
Monday through Saturday and from    on Sunday, excluding overnight batch
processing, and excluding periods of scheduled system maintenance on Sundays,
and excluding the Central Reference File application on Sundays.

  (ii)   Commercial Internet Banking On—Line Availability. Fiserv shall make its
Commercial Internet Banking (ManageIt) on-line system available to Client at
least    *    CLT, Monday through Saturday and from on Sunday, excluding
overnight batch processing, and excluding periods of scheduled system
maintenance on Sundays, and excluding the Central Reference File application on
Sundays. When Client ceases to use ManageIt, this service level agreement will
expire.

2.   Cure. In the event that the Fiserv performance fails to meet the service
level commitments set forth in this Section, the Client shall notify Fiserv in
writing of such failure and shall work with Fiserv to specifically identify the
problem. If a deficiency is determined by the parties, Fiserv shall institute
cure procedures. If the deficiency is not cured within 90 days, each month for
each deficient service level commitment category until it is cured. If any
deficiency persists for an additional 3 consecutive months    *    and upon
receipt by Fiserv of prior written notice, the Client may elect to terminate
this Agreement, without the payment of liquidated damages, upon payment of any
fees or sums due pursuant to this Agreement and such termination shall be the
Client’s sole and exclusive remedy. Fiserv agrees to cooperate with the Client
to achieve the deconversion schedule.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 21 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit B
Material Purchased Through Fiserv
Client agrees to purchase, and Fiserv agrees to sell, hardware and software
licenses on the terms and subject to the conditions set forth below:

1.   Equipment. Hardware and software licenses being purchased through Fiserv
are described in each Exhibit B – n (“Material”). Client understands that Fiserv
is acting as an independent sales organization representing each manufacturer or
supplier (each, a “Supplier”) identified in each Exhibit B – n.   2.   Payment.
   *   3.   Fiserv Obligations. Client also understands and agrees that the
ability of Fiserv to obtain Material may be subject to availability and delays
due to causes beyond Fiserv’s control. Fiserv shall promptly place any orders
submitted under this Exhibit with each Supplier and shall, at Client’s
direction, request expedited delivery whenever available.   4.   Insurance.
Client shall be responsible for appropriate property insurance for all
equipment, whether Client-owned or Fiserv-owned, within Client’s premises.   5.
  Delivery and Installation.

  (a)   Delivery. On Client’s behalf, Fiserv shall arrange for delivery of
Material to the Installation Site on or about the date requested by Client
(“Delivery Date”). In the absence of shipping instructions, Fiserv shall select
a common carrier on Client’s behalf.     (b)   Installation. Fiserv shall
arrange for the installation of the items of Material in consideration of the
Installation Fees listed on each Exhibit B – n. Client shall not perform any
installation activities without Fiserv’s written consent. Fiserv or its designee
shall have full and free access to Material and the Installation Site until
installation is completed. If a suitable installation environment is not
provided by Client, then Fiserv shall be required to perform only as many normal
installation procedures as it deems to be practicable within the available
facilities. Installation of Material will take place during normal Fiserv
business hours, Monday through Friday, exclusive of Fiserv holidays, unless
otherwise agreed by Fiserv.     (c)   Installation Environment. Client shall
provide a suitable installation environment for Material as specified by Fiserv
or its agents and any and all other specifications provided to Client by
Supplier or Fiserv. Unless Fiserv agrees to so provide, Client shall also be
responsible for (i) furnishing all labor required for unpacking and placing
Material in the desired location for installation; and (ii) physical planning
including, but not limited to, floor planning, cable requirements, and safety
requirements in accordance with the installation manual and any and all
applicable building, electrical, or other codes, regulations, and requirements.
All such physical planning shall be completed on or before the Delivery Date.

6.   Shipment and Risk of Loss. All prices shown on each Exhibit B – n are
F.O.B. Supplier’s plant. All transportation, rigging, drayage, insurance, and
other costs of delivery of Material to the Installation Site shall be paid by
Client. Risk of loss shall pass to Client upon shipment.   7.   Title to
Equipment. Title to all hardware items comprising Material shall remain with
Supplier or Fiserv, as the case may be, until all payments therefore are made by
Client and, until such time, Client agrees that it shall not sell, transfer,
pledge, or otherwise dispose of such items without Fiserv’s prior written
consent.   8.   Acceptance. Equipment shall be deemed to have been accepted when
Fiserv and Client have mutually agreed the equipment is functioning according to
manufacturers’ and Fiserv’s specifications during standard post-installation
test procedures at the Installation Site.   9.   Warranties. Fiserv warrants
that Client will acquire good and clear title to all hardware items comprising
Material free and clear of all liens and encumbrances. Fiserv hereby assigns to
Client all warranties Supplier has granted to Fiserv with respect to Material as
set forth on each Exhibit B – n. Client hereby agrees to all of the terms and
conditions applicable to those warranties and acknowledges that:

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 22 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

(a)   Neither Supplier nor Fiserv warrants that use of Material will be
uninterrupted or error free; and

(b)   Supplier’s warranties, and the assignment of such warranties by Fiserv to
Client, shall not impose any liability on Fiserv due to the services or
assistance provided to Client by Fiserv with respect thereto.

Page 23 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



Exhibit C
Software Products
WHEREAS, Fiserv is the licensor of Software (as defined below), and
WHEREAS, Client wishes to install and Use (as defined below) Software in
Client’s premises.
NOW, THEREFORE, the parties hereto agree as follows:
 

1.   Definition of Terms.

  (a)   ‘Computer System’ means the manufacturer-supplied equipment and software
identified on each Exhibit C – n.     (b)   ‘Documentation’ means the Software
documentation specified on each Exhibit C – n.     (c)   ‘Enhancements’ means
modifications made to Software that add program features or functions not
originally within the Software and that are provided upon payment of additional
License Fees. Fiserv reserves the right to determine which changes are upgrades
or separately priced enhancements.     (d)   ‘Location’ means any single
location defined by Client.     (e)   ‘Maintenance Fee’ means the annual fee
specified in each Exhibit C – n for Maintenance Services.     (f)   ‘Maintenance
Services’ means maintenance services described in Section 4 below. Maintenance
Services are available only with respect to the current and one prior release of
Software.     (g)   ‘Non-conformity’ means a failure of Software to perform in
substantial accordance functions described in the Documentation.     (h)  
‘Operational Support’ means optional Fiserv services available, at Client
request, to support Client’s Software operation. Operational Support shall only
be available if Client is receiving Maintenance Services.     (i)  
‘Professional Service Fees’ means fees specified in each Exhibit C – n for
professional services provided by Fiserv.     (j)   ‘Software’ means the
standard, unmodified computer programs in object code, unless otherwise
specified on each Exhibit C – n, together with one set of Fiserv standard
documentation. Software does not include separate, independent, and stand-alone
modules or subsystems that Client has developed and maintained without Fiserv’s
assistance.     (k)   ‘Software System’ means the Software and Third Party
Software.     (l)   ‘Special Maintenance Services’ means any other maintenance
services as specified in Exhibit C – n.     (m)   ‘Third Party’ means any party
other than Fiserv, Client, and their respective employees, agents, and
subcontractors.     (n)   ‘Third Party Software’ means software provided by
Fiserv that is owned or licensed by Third Parties, where applicable, as
identified on Exhibit C – n. ‘Total License Fee’ means the total sum specified
in each Exhibit C – n for Software. Any fees for modifications, enhancements,
upgrades, or additions to Software are excluded from this Exhibit unless
otherwise specified.     (o)   ‘Upgrades’ means changes made to maintain
compatibility with new system software releases or to improve previously
existing features and operations within Software. This primarily includes
Software program fixes.     (p)   ‘Use’ means copying or loading any portion of
Software from storage units or media into any equipment for the processing of
data by Software, or the operation of any procedure or machine instruction
utilizing any portion of either the computer program or instructional material
supplied with Software at the Location. Use is limited to type of operations
described in Fiserv documentation solely to process Client’s own work. Use
specifically excludes any service bureau or time-share services to Third Parties
without prior written consent by Fiserv and payment by Client of additional fees
in accordance with mutually agreed terms.

Page 24 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



2.   License.

  (a)   Fiserv agrees to furnish Software to Client and does hereby grant to
Client a personal, non-exclusive, nontransferable License to Use the Software at
the Location on the designated Computer System (i) to process the designated
number of accounts; or (ii) by the maximum number of users; as specified in each
Exhibit C – n.     (b)   Client may change the Location in the event Client
transfers its data processing to a new location within the same country. Client
will provide Fiserv with 60 days’ advance notice of any proposed transfer of
operations. Assistance by Fiserv related to the transfer shall be chargeable at
Fiserv’s then current professional service rates. Client shall reimburse Fiserv
for any out-of-pocket expenses.     (c)   Fiserv prohibits the copying of any
portions of the Software System except that Client may copy reasonable
quantities of any standard end user documentation; and may copy machine language
code, in whole or in part, in reasonable quantities, in printed or electronic
form, for use by Client at the Location for archive, back-up, or emergency
restart purposes, or to replace copy made on defective media. The original, and
any copies of Software, or any part thereof, shall be Fiserv’s property.     (d)
  Client shall maintain any such copies and the original at the Location and one
Client archive site in the same country. Client may transport or transmit a copy
of Software from the Location or the Archive Site to another location in the
same country as the Location for back-up use when required by Computer System
malfunction, provided that the copy or original is destroyed or returned to the
Location or Archive Site when the malfunction is corrected. Client shall
reproduce and include Fiserv’s copyright and other proprietary notices on all
Software System copies made, in whole or in part, in any form.     (e)   Client
shall not decompile, disassemble, or otherwise reverse engineer the Software
System.     (f)   Third Party Software is provided to Client under the following
supplemental terms:

  (i)   Use of Third Party Software shall be restricted to use as part of the
Software System.     (ii)   Third Party Software owners shall not be liable for
any damages, whether direct, indirect, incidental, or consequential arising from
the use of Third Party Software.     (iii)   Publication of benchmark tests of
Third Party Software is permitted only in a writing signed by an authorized
officer of Fiserv and the Third Party Software owner.     (iv)   Third Party
Software owners are hereby designated as third party beneficiaries of this
Exhibit as it relates to their software.     (v)   Third Party Software is not
specifically developed, or licensed for use in any nuclear, aviation, mass
transit, or medical application or in any inherently dangerous applications.
Third Party Software owners and Fiserv shall not be liable for any claims or
damages arising from such use if Client uses the Software System for such
applications.

  (g)   Client shall obtain and maintain at its own expense such data processing
and communications equipment and supplies as may be necessary or appropriate to
facilitate the proper use of the Software System.

3.   Professional Services Terms.

  (a)   Fiserv agrees to provide Client with access to Fiserv’s professional
personnel at the rates identified in the Professional Services Fee table in each
Exhibit C – n. Modifications to the Software shall be rendered as Development
Services in accordance with Exhibit E.     (b)   If requested by Client and if
applicable, and subject to a mutually agreed upon implementation, Fiserv agrees
to provide Operational Support at the rates specified in Exhibit C – n.
Operation Support may include the following services:

  (i)   Operational Support Services

  A.   Warehouse Server System Administration     B.   Analysis Server System
Administration     C.   Database Administration     D.   InformEnt
Administration

  (ii)   Design and Planning Services

  A.   Warehouse Server     B.   Analysis Server

Page 25 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



4.   Maintenance Services Terms.

  (a)   Fiserv will provide the following maintenance services to Client:

  (i)   Up to    *    for telephone support during normal business hours for
reasonable operator support. For telephone support over    *    or not during
normal business hours, Client will be charged Fiserv’s then standard
professional service rates.     (ii)   On-site support, when requested by
Client, will be provided at Fiserv’s then standard professional service rates.  
  (iii)   Software program fixes to correct Software Non-conformities for the
current and one prior release will be provided within a reasonable period of
time upon notice by Client. Client agrees to provide Fiserv with reasonable
assistance and information in connection therewith.     (iv)   Software Upgrades
will be provided to Client.     (v)   Training for updates may be offered to
Client at Fiserv’s standard professional service rates. If such training is
conducted at the Location or other Client site, Client agrees to reimburse
Fiserv for its reasonable travel and out-of-pocket expenses.

  (b)   The term for Maintenance Services shall begin upon the Successful
implementation and customer acceptance of the Software and shall end upon
termination of each Exhibit C-n. (“Successful” shall be defined as having all
features and functions of the product working as intended within a stable
infrastructure consistently delivering product performance as defined in product
manuals and available for Client and end-customer use.)

  (c)   Fiserv may utilize remote diagnostic software and dial-up telephone
lines in providing these services. Client shall cooperate and assist Fiserv to
expedite resolution of all Non-conformities.     (d)   Should Fiserv’s review of
the Non-conformity indicate, in Fiserv’s reasonable opinion, that the reported
problem is not a Software defect but is due to other problems including, but not
limited to, input not in accordance with specifications, Client’s abuse or
misuse of the Software System, or by a modification or addition to the Software
System not performed by Fiserv, or by Client’s failure to properly maintain the
Computer System or to install the required system software release as instructed
by Fiserv, then:

  (i)   Client agrees to reimburse Fiserv for the related costs of work
performed by Fiserv in investigating the problem at Fiserv’s then standard
professional service rates, and     (ii)   Fiserv, at Client’s request, shall
advise Client whether Fiserv can correct or assist in resolving such problem,
and the terms under which Fiserv shall undertake the same. Upon acceptance by
Client, Fiserv shall correct or assist in resolving the problem in accordance
with such terms.

  (e)   Maintenance Fees shall be subject to annual increases on the anniversary
date of this Agreement upon 30 days written notice to Client.     (f)  
Network-related problems are not covered under Fiserv’s Maintenance Service. In
the event Fiserv does provide such service, Client agrees to pay Fiserv’s then
standard professional service rates.     (g)   Maintenance services in addition
to those specified in this Section may be made available at Fiserv’s then
standard professional service rates on a mutually agreed schedule.

5.   Equipment Terms.

  (a)   Client agrees to purchase the Computer System described in Exhibit C – n
in accordance with the terms specified in Exhibit B. Fiserv and Client will
mutually agree upon who will perform each installation. If it is agreed upon
that Fiserv will install software, Client agrees to pay the quoted Professional
Services fees.     (b)   Unless the parties agree otherwise, Fiserv shall not be
responsible for the provision of any maintenance or repairs to the Computer
System or of any parts or replacements for the Computer System.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 26 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

6.   Performance.

  (a)   Client shall give Fiserv full access to the Location, the Software
System, and the Computer System to enable Fiserv to provide Services and shall
make available information, facilities, and services reasonably required by
Fiserv for the performance of its obligations hereunder.     (b)   Work in
determining the nature of any problem or in making corrections, amendments, or
additions to the Software System may be carried out at Fiserv’s site or the
Location, at Fiserv’s option.     (c)   Client agrees to maintain the Computer
System, Software, and Third Party Software in accordance with Fiserv’s then
current specified minimum configuration during the term hereof, or contract with
Fiserv to so provide.

7.   Warranties.

  (a)   Fiserv warrants that Software will perform in accordance with its
functional specifications when operated in the specified operating environment
as described in the Documentation. Fiserv will provide replacements or
corrections to Software that does not so perform where such failure is material,
provided Fiserv is notified in writing. The timeframes to provide such
replacement or correction will be mutually agreed upon. This warranty shall not
apply if the problem is caused by unauthorized modification to the Software
System, use of the Software in combination with non-Fiserv provided software, or
by incorrect Use. Client acknowledges that the Software System is designed to
operate on the Computer System and that the warranties given by Fiserv are
conditional upon the procurement and maintenance by Client of the Computer
System in accordance with the then current specified configuration.     (b)  
Fiserv warrants that it has the right to License the Use of Software.

8.   Indemnity.

  (a)   Fiserv shall indemnify Client and hold it harmless against any claim or
action alleging Use of Software infringes a patent, copyright, or other
proprietary right of a Third Party enforceable in the Location. Client agrees to
notify Fiserv promptly in writing of any such claim and grants Fiserv sole right
to control the defense and disposition of such claim.     (b)   If, as a result
of such claim, Fiserv or Client is permanently enjoined from using Software by a
final, non-appealable decree, Fiserv, at its sole option and expense, may (i)
procure for Client the right to continue to use Software or (ii) provide a
replacement or modification for Software so as to settle such claim. If Software
modification is not reasonably practical in Fiserv’s sole opinion, Fiserv shall
discontinue and terminate this License upon written notice to Client and shall
refund to Client the Total License Fees paid to Fiserv. In making this
determination, Fiserv will give due consideration to all factors, including
financial expense.     (c)   The foregoing states Fiserv’s entire liability for
the infringement of any copyrights, patents, or other proprietary rights by
Software or any part thereof, and Client hereby expressly waives any other
liabilities on the part of Fiserv arising therefrom.     (d)   Fiserv shall have
no liability for any claim based upon

  (i)   Use of any part of Software in combination with materials or software
not provided by Fiserv; or     (ii)   Modifications made by Client or any Third
Party.

9.   Title.

  (a)   Nothing in this Exhibit shall convey to Client any title to or any
rights in Software, including but not limited to all proprietary rights or
ownership of any modifications. Client’s sole right in relation to Software or
any modifications is Use of the same in accordance with the terms and conditions
hereof.     (b)   The Software System and all modifications, enhancements, or
upgrades made thereto, and all patents, copyrights, or other proprietary rights
related to each of the above are the sole and exclusive property of Fiserv or
its suppliers, whether made by Fiserv, Client, or any of their employees or
agents. Client shall execute documents reasonably required by Fiserv to perfect
such rights.     (c)   All information, reports, studies, object or source code,
flow charts, diagrams, and other tangible or intangible material of any nature
whatsoever produced by or as a result of any of the services performed hereunder
by Fiserv or jointly with Client, shall be the sole and exclusive property of
Fiserv or its corporate

Page 27 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  parent.   Client shall be entitled to Use all such work product produced by
Fiserv in accordance with the terms and conditions hereof.

10.   Termination.

  (a)   The termination of this Agreement shall automatically, and without
further action by Fiserv, terminate and extinguish the License, and all rights
in and to the Software System shall automatically revert irrevocably to Fiserv.
Fiserv shall have the right to take immediate possession of the Software System
and all copies thereof wherever located without further notice or demand.    
(b)   If Client violates any of the Non-Assignment, License, or Use provisions
of this Exhibit, or confidentiality provisions of the Agreement as relates to
Software, and fails to remedy any such breach within 5 days of notice thereof
from Fiserv, Fiserv may terminate this Exhibit without further notice.

11.   Non-Assignment.

  (a)   In the event of the sale of 50% or more of Client’s common stock, or the
sale of all or substantially all of Client’s assets, or in the event of any
merger in which Client is not the surviving organization, Client may transfer
this Exhibit and upon Fiserv’s prior written consent (which consent shall not be
unreasonably withheld) and upon payment of a mutually agreed to additional
license fee for such transfer.

(b)   If the organization acquiring Client’s common stock, assets, or surviving
a merger is an organization deriving more than 5% of its gross revenues from
providing service bureau, time share, computer software consulting services,
computer software licensing, or computer hardware sales, Fiserv shall be under
no obligation to consent to such transfer.

Page 28 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



Exhibit C – 1
InformEnt
Schedule 1: Software System and Documentation

1.   Software.

  (a)   InformEnt Warehouse Model     (b)   KnowledgeShare Administrator     (c)
  KnowledgeShare Steward     (d)   KnowledgeShare Author     (e)  
KnowledgeShare Analyzer     (f)   KnowledgeShare Viewer     (g)   Process
Manager Scheduler Bundle

2.   Documentation.

  (a)   InformEnt User Manuals and Windows Help files

3.   Location.

  (a)   Fulton Financial Corporation

4.   Third Party Software.

  (a)   Oracle — Enterprise Edition, Per Processor License

Page 29 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



Schedule 2: Fees and Charges

1.   Software Fee.

  (a)   InformEnt Software Included in Fixed Monthly Fee.

                                              Number of Licenses InformEnt
Software Module   Type   Licensing Rights   Owned*
Client Software
                       
 
                       
KnowledgeShare
  Admin.   Per Client Seat        
 
                       
KnowledgeShare
  Steward   Per Client Seat        
 
                       
KnowledgeShare
  Author   Per Client Seat        
 
                       
KnowledgeShare
  Analyzer   Per Client Seat        
 
                       
KnowledgeShare
  Viewer   Per Client Seat        
 
                       
Server Software
                       
 
                       
InformEnt Financial Services Model
          Per Server        
 
                       
Process Manager
  Base Scheduler &                
Scheduler Bundle
  Browser   Per Server        

  (b)   Additional InformEnt Software Owned — Not Included in the Fixed Monthly
Fee.

                          Number of Licenses InformEnt Software Module   Type  
Licensing Rights   Owned*
Client Software
           
 
           
KnowledgeShare
  Enterprise Admin.   Per Client Seat    
 
           
KnowledgeShare
  Author   Per Client Seat    

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 30 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

2.   Upgrade License Fees If Requested. Existing licenses may be upgraded to
include QIQ and/or zero footprint capabilities for the fees listed below. The
rates quoted in the table will be valid for three months from the Effective
Date. Thereafter, the rates will be subject to change by Fiserv on one-month’s
notice.

                      Price effective     Current Licenses   New Licenses  
1/01/2005*   Annual Maintenance*
Steward/Author
  Named Developer with QIQ — fat client        
 
           
Analyzer
  Named Analyst — browser        
 
           
Viewer
  Named Interactive User – zero
footprint        
 
           
Viewer
  Named Viewer        

3.   Additional License Fees If Requested. The rates quoted in the table will be
valid for three months from the Effective Date. Thereafter, the rates will be
subject to change by Fiserv on one-month’s notice.

                      Price effective     Current Licenses   New Licenses  
1/01/2005*   Annual Maintenance*
Administrator
  Administrator (additional licenses)        
 
           
Steward/Author
  Named Developer with QIQ — fat client        
 
           
Author
  Explorer Single User — fat client        
 
           
Analyzer
  Named Analyst — browser        
 
           
Viewer
  Named Interactive User — zero
footprint        
 
           
Viewer
  Named Viewer        

Note: The pricing structure referenced above is for the purchase of additional
Knowledgeshare licenses after 1/01/2005. All Knowledgeshare licenses purchased
prior to 1/01/2005 will retain the current annual maintenance rate as outlined
in the original contract and subject to annual CPI-U increases.

4.   Third Party Software Fees. Any increase in fees for any Third Party
Software may result in an increase to Client as incurred by Fiserv.

          Description   License Type   Qty Owned*
Oracle Enterprise
  Per Processor    

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 31 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

5.   Professional Services Fees.

      Resource   (US $)Hourly Rate*
Professional Services Rates (Consultant)
   
 
   
Professional Services Rates (Information Analyst, Database Programmer, Systems
Administrator, Project Manager, and Database Administrator,)
   

      Support Function   Hourly Rate*
Operational Support (base starting rate)
     
Help Desk (Over 20 hours per month)
   

  (a)   Client may request professional services for short-term projects or for
long term monthly and annual commitments based on 60 days advance notice. A
minimum of 2 hours per occurrence will apply. The rates quoted in the table will
be valid for three months from the Effective Date. Thereafter, the rates will be
subject to change by Fiserv on one-month’s notice *     (b)   Fees for telephone
support rendered over    *    will be invoiced at the then-current Hourly Rates.

6.   CCS Training Fees. CCS education provides instructor-led training on the
CCS suite of tools. The training sessions may be conducted for individual
organizations at the client site, through an on-line/web utility, or at the
Fiserv Pittsburgh Center (FPC). Additional CCS training sessions are scheduled
for internal personnel and are posted on the web site to provide additional
training opportunities to the clients. The following guidelines will ensure that
pricing is consistent according to the purpose and location of the training..

  (a)   Definitions.

  (i)   On-Site Usage Training – Training classes that are instructor-led at a
client facility based on standard courseware for the various CCS tools.     (ii)
  FPC Single Client Usage Training – Single Client training classes that are
instructor-led at the FPC facility and are individually scheduled per client.
These sessions are also based on standard courseware for the various CCS tools.
    (iii)   Single Client Virtual Classroom Training – Single Client training
classes that are instructor-led through an on-line/web utility and are based on
standard courseware for the various CCS tools. These sessions are scheduled and
conducted per individual client.     (iv)   Pre-scheduled FPC Training – FPC
Training classes based on standard courseware for the various CCS tools and
prescheduled by CCS Education for internal personnel and/or multiple clients.

  (b)   On-Site Usage Training. Client is billed at a    *    for a maximum of
10 participants. Additional participants will be    *    per person per day. An
average of 5 hour for preparation and follow-up work, when needed will be billed
at the contractual hourly rate. Travel expenses incurred by the instructor will
also be expensed to the Client.     (c)   FPC Single Client Usage Training.
Client is billed at a    *    for a maximum of 10 participants. Additional
participants will be   *    per person per day. An average of 5 hours for
preparation and follow-up work, when needed will be billed at the contractual
hourly rate. Client pays for any expenses incurred by their attendees.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 32 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (d)   Single Client Virtual Classroom Training (Webex). Depending on the
length of a session, the client will be billed at a    *    for a half-day
session and    *    a full day. An average of 1/2 Day for prep & follow-up work,
when needed will be billed at the contractual daily rate. Cost savings are
recognized through the lack of travel expenses for participants and/or the
trainer.     (e)   Pre-Scheduled FPC Training. Each client participant is billed
according to the following pricing structure for pre-scheduled FPC
Pittsburgh-based classes. The pricing structure applies to Pittsburgh-based
classes pre-scheduled on the web site.

  (i)   One day class —    *    per person     (ii)   Two day class —    *   
per person     (iii)   Three day class —    *    per person     (iv)  
Additional days —    *    per person per day

  (f)   Printed Training Manual.

  (i)   Additional printed copies of the training manuals —    *    per copy    
(ii)   PDF files of the training manuals — no charge

  (g)   CCS Education Cancellation and Postponement Pricing.

  (i)      *    if notification is provided more than 15 working days prior to
training     (ii)      *    per cancelled training day if notification is
provided 11 to 15 day working days prior to training     (iii)      *    per
cancelled training day if notification is provided 6 to 10 working days prior to
training     (iv)      *    per cancelled training day if notification is
provided 5 or fewer working days prior to training     (v)   Costs incurred by
the Training Specialist due to a client cancellation will be submitted on an
Expense Report for reimbursement and billed to the client.

7.   Maintenance Fees. Maintenance Fees shall be subject to annual increases to
   *    .

  (a)   InformEnt.

                  InformEnt           Number of     Software Module   Type  
Licensing Rights   Licenses Owned*   Annual Maintenance*
Client Software
               
 
               
KnowledgeShare
  Admin.   Per Client Seat        
 
               
KnowledgeShare
  Steward   Per Client Seat        
 
               
KnowledgeShare
  Author   Per Client Seat        
 
               
KnowledgeShare
  Analyzer   Per Client Seat        
 
               
KnowledgeShare
  Viewer   Per Client Seat        
 
               
Server Software
               
 
               
InformEnt Financial
               
Services Model
      Per Server        
 
               
Process Manager
  Base Scheduler &            
Scheduler Bundle
  Browser   Per Server        

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 33 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (b)   Additional Licenses Owned – Not Included in the Fixed Monthly Fee. The
rates quoted in the table will be valid for three months from the Effective
Date. Thereafter, the rates will be subject to change by Fiserv on one-month’s
notice.

                  InformEnt Software           Number of     Module   Type  
Licensing Rights   Licenses Owned*   Annual Maintenance*
Client Software
               
 
               
KnowledgeShare
  Enterprise Admin.   Per Client Seat        
 
               
KnowledgeShare
  Author   Per Client Seat        

  (c)   Third Party Software. Not included in the Fixed Monthly Fee.

              Description   License Type   Qty Owned*   Annual Maintenance*
Oracle Enterprise
  Per Processor        

  (i)   The term for Maintenance Services shall begin upon the execution of this
Amendment and shall continue for a period coterminous with the Master Agreement.
    (ii)   Any increase in fees for any third party maintenance may result in an
increase to the Client as they incurred by Fiserv.     (iii)   Maintenance fees
are due annually in advance with first payment due upon delivery of the
Software.

  (d)   Operational Support. Classic Support is included in the fixed monthly
fee. Should client require Supreme or Ultimate support, additional fees would be
required.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 34 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]



  Classic *
Help Desk Support (7:00 AM -
8:00 PM)
 
Server Hardware Support (7:00 AM — 8:00 PM EST) 
 
24x7 Load Production and System Monitoring Support
 
Daily Process Manager Mgmt.
File Collection Mgmt.
 
Daily Performance Analysis &
Reporting
 
Financial Services Model Mgmt.
 
Change Control Mgmt and Documentation
 
Month End Server Space
Evaluation
 
Emergency Database Space Mgmt. and query tuning
 
Production System Backup Mgmt.
 
Production Hardware Service
Dispatch (hardware purchased
through Fiserv)
 
Prod. Server Operating System Support and reboots Annual Report Card

  Supreme *
Includes all Classic items
with the following additions:

§   1 Database Reorganization   §   Semi-Annual Report Card   §   InformEnt
Software Upgrade Costs excluding hardware and support software not bundled with
InformEnt. (1 a year — M-Su 8:00 AM — 5:00 PM EST excluding Holidays)   §  
Oracle Partitioning   §   24X5 Server Hardware Support   §   Development Server
Support   §   CDQ Support for schedule runs (additional professional services
may be required for upgrades)

  Ultimate *
Includes all the Supreme items with
the following additions:

§   Quarterly Report Card   §   InformEnt Production Software · Upgrade Costs
excluding   §   hardware and support software   §   not bundled with InformEnt.
  §   (2 a year — M-Su excluding   §   Holidays   §   24x7 Server Hardware
Support   §   MarketShare Support.



Note: Operational Support Rates (referenced above) shall not exceed the * the
previous twelve month period. Fiserv CCS will notify client a minimum of one
month prior to any increase.
 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 35 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Schedule 3: Hardware
Client understands that prices for hardware will be quoted upon request. Any
increase or decrease in pricing for Third Party equipment, software or
maintenance may result in an increase or decrease to Client as incurred by
Fiserv. Any Third Party maintenance in effect at the time this agreement is
signed will continue through the term of that maintenance agreement.

Page 36 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C — 2
Fiserv Account Sales and Teller

1.   Term.

  (a)   License Term. The term of the License grant shall begin on the Effective
Date and shall continue co-terminous with the Agreement.     (b)   Maintenance
Term. The term for Maintenance Services shall begin upon the date Client first
uses the License and shall continue co-terminous with the Agreement. As long as
Client remains on the Fiserv Account Sales and Teller System (FAST), the seat
licenses installed prior to January 1, 2000 are exempt from maintenance fees.

2.   License.

     
Modules
  FAST Account Sales and Teller
 
   
Number of Workstations
  Enterprise-wide
 
   
Computer System: Branch Fileserver
     Pentium 233 MHz
 
   
(minimum configuration)
  Disk space dependant upon transaction volumes and archiving options64 MB ECC
RAM
 
   
 
  Windows NT 4.0 (service pack 3)
 
   
Computer System: Workstation
  Pentium 233 MHz
 
   
(minimum configuration)
  150 MB available
 
   
 
  128 MB RAM
 
   
 
  Windows 2000 Professional (Service Pack 3)
 
   
 
  SVGA 800 x 600
 
   
Computer System: Validation Printers
  Addmaster IJ1000
 
   
 
  Addmaster IJ2040 (Limited Support)
 
   
 
  Addmaster IJ3160
 
   
 
  Addmaster IJ5000 (Limited Support)
 
   
 
  Epson TM-U375
 
   
 
  Craden DP8
 
   
 
  Craden DP9
 
   
Computer System: Passbook Printers
   
 
   
 
  NCR 5223
 
   
 
  Craden DP6
 
   
 
  Craden DP8
 
   
 
  Craden DP9
 
   
Computer System: Document Printers
  HP Laser Jet III or higher
Any printer with HP PCL5 support using standard driver
 
   
Seat Limitations
  Unlimited
 
   
Third Party Software
  Crystal Reports
 
   
 
  RUMBA Terminal Emulation Software
 
   
 
  Bankers Systems Electronic Forms (Optional)

Page 37 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

3.   Maintenance Services.

          Modules   Fast Account Sales and Teller
Support Service Fee
  0 — 562 Seats   *
 
       
 
  563 — 750 Seats   *
 
       
 
  751 — 1,000 Seats   *
 
       
 
  1,001 and above   *

4.   Additional Terms and Conditions.

  (a)   The Support Service Fee will be based on the number of FAST licenses
installed for the previous year. Each year the Client will provide a FAST
Installation Confirmation letter to Fiserv attesting to the number of FAST
licenses installed as of December 31, of that year. The Client will send the
FAST Installation Confirmation letter to Fiserv no later than the 5th day of
January each year. An authorized officer of the Client will sign this letter.
Fiserv will adjust the Support Service Fee effective every January to reflect
the number of FAST licenses installed. The Support Service Fee is subject to
annual increases.     (b)   The current tiered Support Service Fee offered for
the Windows version of FAST will only apply to identical functionality in the
New Account component of the Desktop Browser. An additional Support Service fee
will apply to increased functionality added to the Desktop component. *

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 38 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C — 3
Customer Service and Call Center Solution

1.   License Fees.

     
Modules
  CSCS Module
Location
Total License Fee
  Enterprise
*

2.   Professional Services.

     
CSCS Module (Client-server) Training and Implementation/ Consulting Fee
  Client will incur Professional Service Fees to convert the current
client-server solution to the new browser-based solution.
 
   
 
  * An additional Professional Services Fee estimate will be provided if Client
requires Fiserv assistance to migrate the second center to the new platform.
 
   
 
  Fiserv CCS will provide additional CSCS Implementation or Training Services
for * , plus expenses.
 
   
 
  Professional Service Fees shall be invoiced on a monthly basis and Client
agrees to pay for any professional services that have been rendered.
 
   
 
  Fiserv CCS will create a Business Requirements List (BRL). This BRL will be
the foundation for the scope of any project and will require signoff by both
Client and Fiserv CCS. The BRL will also serve as the basis for the
administration of change management.
 
   
 
  Fiserv’s Change Control process is a process to ensure that all Client
requests outside the defined scope of the implementation project (BRL) are
documented appropriately, approved, and signed off by both the Client and the
Fiserv Implementation Consultant. Changes to the scope of any implementation
project may be subject to additional fees, may impact the project timeline, and
must be documented using the Project Change Control Form.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 39 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

3.   Maintenance Services.

      Modules   CSCS Module
Annual Maintenance Fee
  *
 
   
 
  Technical support for any database changes that may be required as part of a
software upgrade for training/test system will be invoiced at a cost of * , plus
reasonable out-of-pocket expenses.
 
   
Other Terms
  The CSCS System Annual Maintenance will be based on the number of CSCS
licenses installed for the previous quarter. Each quarter Client will provide a
CSCS Installation Confirmation letter to Fiserv attesting to the number of CSCS
licenses installed as of the previous quarter. Fiserv will adjust the CSCS
System Annual Maintenance Fee effective each quarter to reflect the number of
CSCS licenses installed. The CSCS System Annual Maintenance fees will begin on
January 1, 2005.
 
   
 
  Client agrees to operate a currently supported release of the system. Fiserv
CCS will work with Client to determine dates for upgrades. However, Client must
be no more than two releases, plus current version, behind in order to obtain
Support Services as part of the maintenance agreement. Should Client fall more
than two releases behind, plus current version, support will be provided at full
Professional Services rates.
 
   
 
  Fiserv will provide Client with a browser-based replacement license for each
CSCS Licensed Program at * The browser-based replacement is limited to the CSCS
System and does not include the optional CSCS Modules. Client agrees to pay for
the Fiserv Professional Services to implement from the current client-server
solution to the new browser-based solution.
 
   
 
  * An additional Professional Services Fee estimate will be provided if Client
requires Fiserv assistance to migrate the second center to the new platform.
 
   
 
  The browser-based replacement will require Microsoft Office products,
including Word, Excel, Visio, and Front Page and will require a dedicated
Notification Server running Linux when the number of users exceeds 1,000 and
these components are not part of this Exhibit.
 
   
 
  The CSCS browser-based solution will be integrated with the SourceOne Host
(Customer Search, Customer Profile, and Account Profile). Client will not be
charged for standard integration between the systems. This exhibit does not
include the SourceOne LMS and LiNX Operations Desktop. However, Client will not
incur any LMS or LiNX Operations fees by implementing the CSCS browser-based
solution.
 
   
 
  Dial-in access is required for support purposes and customization services, if
dial-in access is required to resolve a support issue and dial-in access is not
available, there will be a * .

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 40 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

4.   Third Party Software.

     
Modules
  This Exhibit assumes that Client will provide hardware and all third party
software (Terminal Emulation and Database Software).
 
   
 
  This -Exhibit assumes that Client will provide for the Microsoft Office
products, including Word, Excel, Visio, and Front Page for The browser-based
replacement.
 
   
Computer System
  This Exhibit does not include the costs of PCs, servers and supporting
software.

Page 41 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C—4
Return Items Control System and Automated Proof Correction System
Fiserv hereby grants and Client hereby accepts a non-exclusive, non-transferable
license to use the Return Item Control System (RICS) for Windows™ software using
the following terms and conditions.

1.   Licensed Program(s). The Licensed Program includes the Return Item Control
System (“RICS”) for Windows ™. RICS processes incoming return items and the
Automated Proof Correction System (“APCS”) to automate out-of-balance adjustment
processing. RICS stores information in an Oracle database and can interface to
one (1) core processing system to retrieve name and address information and
process on-line memo post debit transactions in the amount of the return item.
RICS and APCS interface to the Fiserv SourceOne system via a 3270 terminal
emulation software package. Use of and access to RICS and APCS is permitted only
from a workstation with a licensed copy of RICS and Oracle or APCS.

2.   License and Support Services Fees. The following table outlines the License
and Support Services fee structure agreed by the parties:

          Licensed Program   License Fee*   Annual Support Services Fee*
Return Item Control System (RICS) for Windows™
       
 
       
Oracle Maintenance
       
 
       
Automated Proof Correction System (APCS) for Windows™
       

3.   Support Services. Support Services include support via telephone and dial
in access, during normal Fiserv business hours, as well as Licensed Program
upgrades and related host changes. Dial in access is required for support
services. If dial in access is not available when the problem resolution can be
easily resolved via dial in access or requires dial in access to resolve, then
support is billable to Client at Fiserv’s then current Professional Services
rate ( * ) for telephone resolution assistance.   4.   Additional Third Party
Terms. If Third Party Products(s) provided above:

  (a)   Use of the third party products provided hereunder shall be restricted
to use with the Licensed Program only on a single designated PC compatible
server CPU running MS-Windows and/or Netware with the number of run-time users
above.     (b)   The third party products are provided under a US license and
may not be assigned, transferred, rented, or used on a timesharing basis without
the third party owner’s prior written consent.     (c)   Fiserv may change the
third party products support services fees upon change by the third party
owners.     (d)   Except as specifically provided for in this Attachment, all
restrictions and obligations of the Client with respect to the Licensed Program
and proprietary rights to the Licensed Program shall apply with as much force
and effect to the third party owners and their products.     (e)   Fiserv agrees
to pass through to Client the warranties and indemnities Fiserv has received
from the third party owners.     (f)   In the event the third party product
provided is a full use version as opposed to a run-time version, Client shall
(i) appoint and authorize specific employees as users under the license for the
number of workstations listed above, and (ii) contract with the third party
owner for support services. Other provisions of the Agreement shall apply
equally to run-time and full use licenses

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 42 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C-5
Mortgage Processing Software & Services (UniFi PRO Mortgage)

1.   Definitions. The following definitions are used in this Agreement:

  (a)   ‘Maintenance Services’ means services to correct a Non-Conformity in the
original, unmodified Software and Updates.Maintenance Services are available
only with respect to the current and two prior Software releases and the latest
semi-annual Updates.     (b)   ‘Computer System’ means that dedicated computer
hardware and manufacturer-supplied software identified on Exhibit C-5-B, which
hardware and software shall be the minimum system requirements to operate the
Software. Such Computer System requirements are subject to change due to
technological advancements and Software Updates.     (c)   ‘Non-Conformity’ is
defined as a failure of software to perform in substantial accordance with
functions described in the documentation.     (d)   ‘Release’ a periodic version
of Software, which may include Updates and Enhancements.     (e)   ‘Software’
means the standard, unmodified computer programs in object code, the Progress
application source code and procedure statements in machine readable form,
together with one set of Fiserv standard documentation. Software may include
sub-licensed software that Fiserv has obtained under license and integrated with
the Software. In the event Fiserv’s license terminates, Client agrees to accept
Fiserv’s provided replacement product with substantially similar functionality.
Software does not include separate, independent, and standalone modules or
sub-systems that Client may develop and maintain without Fiserv’s assistance,
nor does it include Third-Party Software, including Forms.

2.   License to Use the Software.

  (a)   Fiserv grants to Client the right to Use any Software modifications
furnished or authorized by Fiserv pursuant to this Agreement.     (b)   Upon
Fiserv’s reasonable request, Client shall annually certify the following
relating to Client’s Software Use:

  (i)   total number of Software copies and documentation related thereto; and  
  (ii)   total number and location of terminals on which Software is installed,
operated, or accessed;         Fiserv reserves the right to audit such
certification.

3.   Professional Services Terms.

  (a)   Services. Fiserv will provide Client with the project management
services (“Implementation Services”) and associated items for the implementation
project described in Exhibit C-5 (each, an “Implementation Project”). These
services will be provided by the Fiserv Professional Services Group (PSG).    
(b)   All Implementation Services for Implementation Projects shall be performed
in accordance with the procedures set forth below. Any dates for performance are
dependent upon the timely performance by each party of the tasks assigned under
the project plans for such Implementation Services.     (c)   Project Tracking
Documents. Fiserv will provide the Client with the following documents
throughout the implementation. The documents will be shared and mutually
maintained as deemed necessary by Fiserv and the client.

  (i)   Implementation Project Plan. Fiserv and Client shall jointly develop and
approve a Project Plan for the Implementation Project. The Project Plan shall
contain a listing of milestones, tasks, durations and resource names throughout
the project lifecycle or applicable project phase as mutually agreed upon by
Fiserv and Client. Client and Fiserv shall mutually agree on the initial Project
Plan and ownership as defined during the project planning session. Thereafter,
the project plan will be updated on a weekly basis. Fiserv and Client shall
utilize their commercially reasonable efforts to meet the dates set forth in the
Project Plan.     (ii)   Implementation Status Reports. Fiserv will provide
weekly status reports to the client throughout the duration of the project. The
Status Report will include a weekly update of the following: project status,
achievements, action item summary, Statement of Work status (if applicable) and
next steps.     (iii)   Project Budget Tracking. Fiserv will provide the client
with a budget update on a monthly basis throughout the duration of the project.
The budget template captures the history of monthly expenses

Page 43 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

      incurred from contract execution through project completion and provides a
Professional Services Group forecast through project completion.

  (d)   Changes To Project. Modifications, changes, enhancements, upgrades, or
additions to the agreed upon work beyond those stated in the executed contract
shall only be added upon mutual written agreement identified within the
Statement of Work document (SOW). An SOW will be provided to client for
execution for each item identified beyond the original contract and/or contract
addendum(s). The SOW will define in detail the effort requested and cost
associated to complete the effort. Additional supporting documentation may be
requested of the Client to ensure accuracy in development. In the event the
parties agree to add any such items, the Project Plan shall automatically be
modified to the extent necessary to allow for the implementation or provision of
the items. Any such items may result in an increase in the Implementation Fees
and possible extension to the project duration.     (e)   Professional Services
Educational Services. Educational services are provided as part of each
implementation. Services are offered in two locations: 1. Client site, 2. Fiserv
training facilities, Plantation, FL.     (f)   Professional Services Help Desk.
Throughout the implementation, PSG will provide additional project assistance
through the PSG Help Desk. The Help Desk provides business and technical
assistance to project related issues. The Help Desk is available regular
business hours Monday — Friday.     (g)   Implementation Fees. Client shall pay
Fiserv the fees and other charges for the Implementation Project as specified in
this Exhibit.

  (i)   Client agrees to pay the reasonable travel and living expenses of any
Fiserv employees and Fiserv authorized contractors who render services at any
Client site in connection with the Implementation Project. All expenses shall be
itemized on invoices submitted by Fiserv.     (ii)   All travel related
reservations including air, hotel, and rental car are required to be booked
through the Fiserv Corporate Travel Desk. Corporate hotel rates provided by the
client will be used when available.

4.   Maintenance Services Terms.

  (a)   Once in production, Fiserv will provide the following Maintenance
Services to Client:

  (i)   Reasonable telephone support related to Software operation.     (ii)  
Software program fixes to correct Nonconformities for the then current and two
prior releases will be provided within a reasonable period of time upon notice
by Client. Client agrees to provide Fiserv with reasonable assistance and
information in connection therewith.         Fiserv shall respond within 1 hour
to all Non-Conformity related calls placed during normal business hours of 8:00
am and 5:00 p.m. Eastern Time. Outside of normal business hours, emergency
support shall be available to Client. Fiserv shall respond within one hour to
all emergency support calls regardless of time of day. Fiserv is under no
obligation to provide emergency support during non-business hours for issues
caused by, or pertaining to custom programming performed by Client. All calls
will be prioritized in accordance with the following:

  A.   “High Priority” means any issue, except those pertaining to Client
generated custom programs, where Client cannot operate its business. Fiserv
shall respond to High Priority issues within 1 hour. Fiserv shall use
commercially reasonable efforts to provide a temporary fix or workaround within
24 hours and a permanent resolution within 7 days;     B.   “Medium Priority”
means any Issue, except those pertaining to Client generated custom programs
that prevent the Software from operating in substantial accordance with its
documentation. Where some portions of loan production is malfunctioning, but
Client is not prevented from processing, closing, originating or shipping loans,
and for which an alternative or workaround may be accomplished. Fiserv shall
respond to Medium Priority issues within 4 hours. Fiserv shall use its
commercially reasonable efforts to provide a temporary fix or workaround within
7 days and a permanent resolution within 14 days;     C.   “Low Priority” means
any Priority that is not a High Priority or Medium Priority. Fiserv shall use
commercially reasonable efforts to provide a workaround and a permanent
resolution in the next Software release open for development.

  (iii)   Fiserv shall utilize best efforts to maintain the Software in
compliance with applicable Fannie Mae, Freddie Mac, FDIC, Federal Home Loan
Board, and other Federal regulations. Software Updates will be provided to
Client. Client agrees to install Updates so that the Software installed on the
Computer System is no more than 2 releases behind the then current Software
release. At Client’s request, Fiserv will install such Updates at Fiserv’s then
current rates.

Page 44 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (iv)   Training for Updates may be offered to Client at Fiserv’s then current
rates.

  (b)   Client agrees to train current and future support staff members on
Software technical and user operations, with a reasonable amount of training
required to keep its end users minimally proficient on the system.     (c)  
Fiserv utilizes remote diagnostic software and dial-up telephone lines in
providing these services. Client agrees to provide remote access capabilities to
Fiserv. Client shall cooperate and assist Fiserv to expedite resolution of
Nonconformities. Client is responsible for costs associated with remote dial-up.
    (d)   The initial maintenance fees and adjustment terms are specified in
this Exhibit. Additional maintenance fees for each Enhancement shall be quoted
at the time such Enhancement is licensed, and additional maintenance fees for
Customizations shall be as set forth in the Project Plan for such Customization.

5.   Use Of And Rights To Fiserv’s Work Product. All information, reports,
studies, object or source code, flow charts, diagrams, and other tangible or
intangible material of any nature whatsoever produced by or as a result of any
of the services performed hereunder by Fiserv or jointly with Client, shall be
the sole and exclusive property of Fiserv or its corporate parent. Client shall
be entitled to Use all such work product produced by Fiserv in accordance with
the terms and conditions of this Agreement.

6.   Term. The term of this Agreement and the licenses granted hereunder shall
begin on the Effective Date and continue unless terminated earlier as provided
herein within this agreement.

7.   Payment.

  (a)   Client shall be solely responsible for payment of any applicable Taxes.
    (b)   Each payment to be paid to Fiserv hereunder is due upon receipt of the
invoice.     (c)   Except as otherwise expressly provided herein, Client agrees
to pay reasonable travel and living expenses of any employees of Fiserv and its
authorized contractors who render services at any Client site in connection with
the activities described in this Agreement. All expenses shall be itemized on
invoices submitted by Fiserv and shall be due and payable upon presentation of
each invoice as provided herein.     (d)   Third Party fees shall be billed to
Client and may be changed from time to time upon notification of a fee change
from the third party vendors. In this case Third Party fees pertain to any Third
Party license or maintenance fees that are approved by Client and purchased
through Fiserv. An example of this would be the Progress licenses and fees
associated with UniFi that are purchased through Fiserv.

8.   Performance.

  (a)   Client shall give Fiserv full access to the Software and Computer System
to enable Fiserv to provide Services and shall make available information,
facilities, personnel, and services reasonably required by Fiserv for the
performance of its obligations hereunder.     (b)   Work in determining the
nature of any problem or in making Software corrections, amendments, or
additions may be carried out at Fiserv’s site or at Client’s sites at Fiserv’s
discretion.     (c)   Client shall be solely responsible to identify required
documents necessary to process Client’s business and to contract for and
coordinate delivery of document images and data mapping through VMP Mortgage
Forms. If additional custom documents are required by Client, Client shall be
responsible for the development of such custom documents.

Page 45 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C—5—A
Fee Schedule

1.   Software. The Software is defined by the documentation and manuals produced
by Fiserv for the UniFi PRO Mortgage loan origination solution   2.   UniFi PRO
Mortgage Software License Fees.

  (a)   Full Service — All UniFi PRO Mortgage “full service” licenses purchased
by the Client during the term of this agreement will be invoiced at * . Provided
that Resource Bank, an affiliate of the Client, has converted its total loan
origination solution to UniFi PRO Mortgage, then all UniFi PRO Mortgage “full
service” licenses purchased to complete the conversion or subsequent to the
conversion by the Client will be invoiced at * .     (b)   Limited Service — All
UniFi PRO Mortgage “limited service” licenses purchased by the Client during the
term of this agreement will be invoiced at *         . Provided that Resource
Bank, an affiliate of the Client, has converted its total loan origination
solution to UniFi PRO Mortgage, then all UniFi PRO Mortgage “limited service”
licenses purchased by the Client to complete the conversion or subsequent to the
conversion will be invoiced at * . For the purposes of this paragraph, “limited
service” is defined as a UniFi PRO Mortgage License that is utilized by a client
branch office for taking less then 6 applications per month.

3.   UniFi PRO Mortgage Maintenance Fees. UniFi PRO Mortgage annual maintenance
fees for all existing and future UniFi PRO Mortgage licenses and interfaces will
be calculated at a rate of 20% of the original purchase price during the term of
the agreement. * Provided that Resource Bank, an affiliate of the Client, has
converted its total loan origination solution to UniFi PRO Mortgage, then
subsequent to the conversion the annual maintenance fees for all existing and
future UniFi PRO Mortgage licenses and interfaces will be calculated at a rate
of *.

4.   Interfaces. The following UniFi PRO Mortgage interfaces will be supplied to
the Client at * to the Client:

  (a)   Fannie Mae Desktop Underwriter and Fannie Mae DU Connections     (b)  
Freddie Mac Loan Prospector     (c)   Fannie Mae Mornet     (d)   Freddie Mac
Midanet     (e)   CBC (Credit)     (f)   Informative Research (Credit)     (g)  
First American Flood Data Services

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 46 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (h)   MortgageServ     (i)   Laptop Upload Capability-Remote Structure     (j)
  MERS     (k)   1003 Import     (l)   eLynx Document Delivery     (m)   ILS
Interface     (n)   CredStar Interface     (o)   Provided that Resource Bank, an
affiliate of the Client, has converted its total loan origination solution to
UniFi PRO Mortgage, then the following interface, in addition to those listed
above, will be supplied to the Client at no charge to the Client:

  (i)   PRO Link/PRO Link Plus

  (p)   In the event that Client does not convert Resource Bank’s total loan
origination solution to UniFi PRO Mortgage, the fee for the PRO Link/PRO Link
Plus interface *         .

5.   Professional Services Fees. All Implementation Services and related
Training Services from the Fiserv Professional Services Group (PSG) associated
with the projects listed below will be invoiced at Fiserv’s then current rates *
:

(a)   Conversion of Resource Bank to the UniFi PRO Mortgage System.   (b)  
Upgrade to version 5.2 (eX) of UniFi PRO Mortgage.   (c)   Conversion to UniFi
PowerPrint from UniFi UniPrint.   (d)   Installation of Progress Version 10.    
  All other Implementation Services and Training Services not associated with
the projects listed above will be invoiced at Fiserv’s then current rates.      
Except as otherwise expressly provided herein, Client agrees to pay reasonable
travel, excluding travel time, and living expenses of any employees of Fiserv
and its authorized contractors who render services at any Client site in
connection with the activities described in this Agreement. All expenses shall
be itemized on invoices submitted by Fiserv and shall be due and payable upon
presentation of each invoice as provided herein.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 47 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

6.   Progress Version 10 Licensing. During the term of this agreement, Client
will be entitled to exchange its current Progress Enterprise licenses for
Progress Enterprise Version 10 licenses at * to the Client. If Resource Bank, an
affiliate of the Client, converts its loan origination solution to UniFI PRO
Mortgage during the term of this agreement, all Progress Enterprise Version 10
licenses required for Resource Bank will be at * to Resource Bank or Client.
Client will not pay more than 20% of the license list price as of the date of
this Agreement for annual maintenance of the database. Provided that Resource
Bank, an affiliate of the Client, has converted its loan origination solution to
UniFi PRO Mortgage, then subsequent to the conversion, the total annual
maintenance fee for Progress Enterprise licenses for Resource Bank and Client
will be * as of the date of this Agreement. *   7.   Custom Programming
Assistance. During the term of this agreement, Client will be entitled to a
total of * of custom UniFi PRO Mortgage development at no charge to the Client.

  (a)   All custom UniFi PRO Mortgage development work exceeding the * will be
invoiced at Fiserv’s then current rates.     Except as otherwise expressly
provided herein, * .

8.   Networking Assistance. Upon execution of this agreement, Fiserv will
disburse to the Client a * to be used by the client solely to convert its
current UniFi PRO Mortgage stand alone laptops to host connected devices
utilizing Citrix, Terminal Services or NetSpeed.

9.   Other Licenses and Services. Except as otherwise expressly provided herein,
all license and service fees invoiced to the client will be at Fiserv’s then
current rates.

10.   Other. Fiserv will continue to work collaboratively with Mortgagebot in
regards to the ongoing support of Client. This will include support for taking
online mortgage applications and returning loan status information to
Mortgagebot utilizing the current ProLink/ProLink Plus interface or a future
comparable replacement. Any technology initiatives that are warranted during
this time will be jointly discussed between the three parties and a mutually
agreeable plan of action will be defined. Fiserv understands and agrees with
Client’s desire that all connections to third party services be initiated from
inside the Client network. It is not desirable to open the Client network for
inbound connections from a third party. As we develop new, and update existing
third party connections this will be our standard and strongly preferred method
of communication.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 48 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit C—5—B
Computer System
Fiserv recommends Client obtain the following for proper Software operation:

1.   Hardware Recommendations. The Hardware, Programming Language, and Operating
System to be utilized by Client are listed below. These configurations will
provide an acceptable level of performance. As with any Windows software;
however, performance can be affected by other applications, overall system
configuration, and many other factors. In addition, an Internet connection is
required, as all Software Updates are made available on the Internet. These
Requirements reflect only the effect of the Software being licensed; other third
party software operating on the desktop must be evaluated by the Licensee to
determine additional impact on hardware and network.

  (a)   Networked Workstation

         
 
  CPU
    Intel® Pentium® IV
 
  Operating System(s)
    Microsoft® Windows® 2000 Pro./XP Pro.
 
  Memory
    256 MB (XP Requires 384 MB)
 
  Available Disk Space   100 MB
 
       
(b)
  Laptop    
 
       
 
  CPU
    Intel® Pentium IV
 
  Operating System(s)
    Microsoft® Windows® 2000 Pro./XP Pro.
 
  Memory
    256 MB (XP Requires 384 MB)
 
  Available Disk Space
    1 GB (when upgrading to a new version of software,
 
      additional disk space may be required)
 
  Modem   56K
 
        (c)   EDI Communication Server
 
       
 
  Dial-Up
     
 
  CPU
    Intel® Pentium IV
 
  Operating System(s)
    Microsoft® Windows® 2000 with .NET Framework
 
  Memory
    256 MB
 
  Available Disk Space
    40 MB
 
  Modem   U.S. Robotics® 56K External Modem
 
        (d)   Leased Line
 
       
 
  CPU
    Intel® Pentium IV
 
  Operating System(s)
    Microsoft® Windows® 2000 with .NET Framework
 
  Memory
    512 MB
 
  Available Disk Space
    40 MB
 
  Communication Lines   Consult Fiserv Lending Solutions on the availability
 
      and requirements of a TCP/IP connection.

Page 49 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

          (e)   EDI Parser(s). The EDI Parser computers are part of Fiserv
Lending Solutions’ scalable EDI solution. Multiple computers might be needed
depending on the customer’s volume and response time requirements.
 
       
 
  CPU   Intel® Pentium IV
 
  Operating System(s)   Microsoft® Windows® 2000
 
  Memory   256 MB
 
  Available Disk Space   20 MB

  (f)   Database Server*. The Database Management System runs on platforms that
are determined by the DBMS vendor. Please refer to individual vendor sites for
platform availability.     (g)   Code Server(s)*. The Code Server runs on a
Novell® 5.0 using TCP/IP protocol, Microsoft® Windows® 2000 with Service Pack 4.
    (h)   Web Server (For NetSpeed Deployment)*. The Web Server can run on
Microsoft® Windows® 2000 with Service Pack 4. Additional software requirements
include IIS 5.0 or higher.     (i)   NetSpeed Application Server (For NetSpeed
Deployment)*. The NetSpeed Application Web Server can run on Microsoft® Windows®
2000 with Service Pack 4. Additional software requirements include IIS 5.0 or
higher and Progress® Software Open Edge Application Server 10A.     (j)  
PowerPrint® Production Server*. The PowerPrint Production Server using the Rakis
Runtime engine V4.6 runs on Microsoft® Windows® 2000 with Service Pack 3.    
(k)   PowerPrint® Database Server*. The PowerPrint Database Server runs
Microsoft® SQL Server 2000 on Microsoft® Windows® 2000 with Service Pack 4 and
MDAC 2.6.     (l)   PowerPrint Development Server*. The PowerPrint Development
Server runs on Microsoft® Windows® 2000 with Service Pack 4. Additional software
requirements include Visual Basic 6.0 Professional Edition (or better) with
Service Pack 3.     (m)   Printer Requirements. Network/Fixed Printer: Any
Windows-compliant printer that supports PCL5e or above. (Additional hardware
might be needed to print forms. Consult Fiserv Lending Solutions or your forms
provider.) Laptop Portable Printers: HP DeskJet 340 or Cannon BJ 80     (n)  
Other Requirements.

  (i)   U.S. Robotics 56K external modem needed for PCAnywhere™ sessions by
Fiserv Lending Solutions personnel.     (ii)   A CD-ROM is needed for the
initial software installation.

  (o)   * Due to the unique nature of each Client’s environment, it is
impossible to state specific hardware requirements without doing a detailed
analysis of your individual needs.     (p)   ** Microsoft® Windows® 2000 and XP
are required to be Professional version or higher unless otherwise stated.    
(q)   When upgrading to a new version of the software, additional disk space may
be required.     ®   Hardware requirements are subject to change.

Page 50 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit D
E-Commerce Services
Client agrees with Fiserv as follows:

1.   Services. Fiserv will provide Client the Remote Banking Services (“Remote
Banking Services”), Internet Web Design Services (“Web Design Services”), and
Internet Web Hosting Services (“Web Hosting Services”), (collectively,
“E-Commerce Services”) as specified in Exhibit D — 1.   2.   Fees. *

3.   Equipment and Supplies. Client shall obtain and maintain at its own expense
such equipment as may be necessary or appropriate to facilitate the proper use
and receipt of E-Commerce Services. *

4.   Service Modifications. In connection with Fiserv’s provision of E-Commerce
Services, either party may terminate E-Commerce Services, or any part thereof,
immediately upon notice to the other party of any legislative, regulatory, or
judicial (i) impairment of the provision thereof; and/or (ii) restrictions or
conditions that would materially affect the integrity thereof.

5.   Effect of Termination. Upon any termination or expiration of this Exhibit,
Client shall continue to be responsible for fees related to E-Commerce Services
unless Fiserv receives written notice to delete Client Files from the Fiserv
System. Client shall continue to be responsible for all data communications and
modem fees until (i) all circuits are disconnected and the telecommunications
company ceases invoicing Fiserv; and (ii) Fiserv receives back all equipment
supplied to Client by Fiserv.

6.   Trademark and Content License. Client hereby grants to Fiserv a
non-exclusive, non-assignable right to use Client’s trademarks, trade names,
service marks, service names (collectively, “Trademarks”), and Content (as
defined below) in connection with Fiserv’s provision of E-Commerce Services.
Client will indemnify and hold harmless Fiserv, its officers, directors,
employees, designated supplier, and affiliates against any claims or actions
arising out of Fiserv’s use of Trademarks and/or Content.

7.   Regulatory Compliance. Client shall use E-Commerce Services only in
conjunction with lawful purposes. Client agrees not to use E-Commerce Services
for any activities in violation of any laws or regulations, including, but not
limited to, wrongful transmission of copyrighted material, sending of
threatening or obscene materials, or misappropriation of exportation of trade or
national secrets.

8.   Client Warranties. Client represents and warrants that (a) any work,
content, or information (“Content”) provided to Fiserv is either original or
that Client has the legal right to provide such Content; and (b) Content doesn’t
impair or violate any intellectual property or other rights of Fiserv or any
third party. Client will indemnify and hold harmless Fiserv, its officers,
directors, employees, designated supplier, and affiliates against any claims or
actions arising out of any breaches of the foregoing; or any improper use of
information gathered through any co-branded site as part of E-Commerce Services.
Client acknowledges that Fiserv shall not monitor, review, or approve any
Content. Client acknowledges that access to E-Commerce Services shall be across
public and private lines and that Fiserv has no control over such lines or the
information available from non-Fiserv sources.

9.   Technical Support. Client agrees to provide all end user technical support.
Fiserv will provide “second level” Technical Support to Client’s user support
representatives. “Technical Support” means Fiserv will take an initial technical
support inquiry from Client and initiate the troubleshooting process. Fiserv
shall use commercially reasonable efforts to determine the source of technical
support issues, and to remedy the issue. Technical Support is available as
described in the Exhibits.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 51 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit D — 1
E-Commerce Services Description

1.   Services.

  (a)   Fiserv will provide Client access to E-Commerce Services via Internet
browser and/or Telephone Banking, to communicate with the Fiserv System.
Client’s customers may access and conduct certain business transactions to their
enabled accounts from their PC(s) or telephone(s).     (b)   Fiserv will provide
the following functions:

  (i)   Sign on Authorization     (ii)   Account History for Demand and Savings
accounts     (iii)   Bill Payment via Internet and/or Telephone Banking     (iv)
  E-mail interface from customer to Client (if Client uses Fiserv as its
Internet Services Provider)     (v)   Account Summary for Demand, Savings,
Installment Line of Credit, and Mortgage Banking accounts     (i)   Funds
Transfer     (ii)   Stop Payments     (iii)   Check Reorders     (iv)   Reports
(detailed on Exhibit D — 3 hereto)     (v)   Transaction history downloaded to
Quicken or MS Money in QIF format

  (c)   Upon reasonable request by Client and acceptance by Fiserv *     (d)  
Client acknowledges and understands that E-Commerce Services may be subject to
unavailability due to congestion or overload on public circuits supplied by
third parties or due to downtime by such third parties.     (e)   Fiserv agrees
to provide Second Level Customer Support to Client. “Second Level Customer
Support” is defined as whereby Fiserv, during normal business hours, assists
Client in resolving customer support issues related to the normal operation of
Remote Banking Services that Client is unable to adequately resolve directly
with the customer. Fiserv’s sole obligation is to provide timely response to
Client for requests for Second Level Customer Support. In no event is Fiserv
obligated to contact or receive support calls from Client’s customers to provide
support for Remote Banking Services.     (f)   As part of Fiserv’s one-time
Remote Banking implementation fee, Fiserv shall provide one day of on-site
training, comprised of a general system overview, administration, and end user
training in the use of E-Commerce Services. Client acknowledges and agrees to
reimburse Fiserv for reasonable travel, boarding, and meal expenses incurred for
such on-site training. Client further acknowledges that additional training,
project management, and consulting may be obtained from Fiserv at the rates
specified in Exhibit A — 1.

2.   Client Responsibilities.

  (a)   Client will facilitate timely cooperation between any necessary third
parties in order for Fiserv to provide E-Commerce Services.     (b)   Client
will provide Fiserv the applicable domain name for Remote Banking Services, if
applicable.     (c)   Client will establish a web site using Client’s vendor of
choice using a Client designated operable domain name.     (d)   Client will
review and approve all applications for use of E-Commerce Services, using any
validation procedures Client determines, in its sole discretion, are necessary
to ensure the financial integrity of a participating customer.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 52 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (e)   Client will obtain from each customer with access to E-Commerce Services
(a) a written application, the form of which will be provided to Fiserv; and
(b) a written agreement sufficient to enable Client to comply with its
obligations under this Exhibit, the form of which will be approved by Fiserv,
with such agreement specifying the E-Commerce Services to be provided and
customers’ obligations in using E-Commerce Services.     (f)   Client is, and
shall remain, solely and exclusively responsible for any and all financial
risks, including, without limitation, insufficient funds, associated with each
customer accessing E-Commerce Services. Fiserv shall not be liable in any
manner, for (1) merchant late charges or (2) lost or misdirected customer bill
payments, unless all Fiserv merchant setup policies and bill payment entry
policies are followed by Client and Fiserv commits a wrongful act or omission to
its stated policy as defined in Fiserv’s Bill Payment Operations Policy Manual.
In no event shall Fiserv’s responsibilities for such penalties or late fees * .
Client shall be responsible for any late charges imposed by merchants or payees.
Client shall instruct users of Bill Payment Services that payments should be
initiated in advance of the due date by the number of days defined with the
Fiserv Bill Payment Operations Manual in order to avoid the possibility of late
payment and associated late charges.     (g)   Client acknowledges that Section
(f)(2) will only apply if Client elects to use Fiserv’s back room operations
facility for Bill Payment fulfillment. If Client elects to perform this function
Section (f)(2) will not apply.     (h)   Client will use, and will instruct its
customers to use, E-Commerce Services in accordance with such reasonable rules
as may be established by Fiserv from time to time as set forth in any materials
furnished by Fiserv to Client.     (i)   Client assumes exclusive responsibility
for the consequences of any instructions it may give to Fiserv, for Client’s or
its customers failures to properly access Remote Banking Services in a manner
prescribed by Fiserv, and for Client’s failure to supply accurate input
information, including, without limitation, any information contained in an
application.     (j)   In the event that Client elects to utilize Fiserv’s back
room facility for Bill Payment fulfillment, Client will designate a bank
settlement account to be used for the purposes of settling, in aggregate, the
financial transactions requested via E-Commerce Services. Fiserv shall provide
Client with details of the specific transactions, reported similarly as other
transactions may be done, that were a result of access to E-Commerce Services.
Client shall be responsible for auditing and balancing of any settlement
accounts.     (k)   In the event that Client elects to utilize Fiserv’s back
room facility for Bill Payment fulfillment, Client will verify and reconcile any
out-of-balance condition, and promptly notify Fiserv of any errors in the
foregoing within 24 hours (exclusive of weekends and applicable holidays) after
receipt of the applicable detail report(s) from Fiserv. If notified within such
period, Fiserv shall correct and resubmit all erroneous files, reports, and
other data at Fiserv’s then standard charges, or at no charge, if the erroneous
report or other data directly resulted from Fiserv’s error.     (l)   Client is
expressly prohibited from extending any warranty or warranties on Fiserv’s
behalf to any person.     (m)   Client appoints Fiserv as its agent with the
sole discretion for the selection of an interchange service for Fiserv’s use in
providing bill payment services and other similar third party services, which
may, from time to time, become available or be offered to Client as additional
services.     (n)   Client agrees to provide first level customer support for
E-Commerce Services with its customers.     (o)   Client will be responsible for
the payment of all telecommunications expenses associated with E-Commerce
Services.     (p)   Client acknowledges and understands its responsibility and
liability as they relate to Client’s access to the Internet. Fiserv assumes no
liability or control over the Internet access of its on-site systems and remote
employee or affiliate access.     (q)   Client agrees to purchase any necessary
equipment or software needed to provide E-Commerce Services from Fiserv or a
Fiserv-approved alternative, and shall be responsible for maintaining such
equipment or software in an operating condition, including any mandatory
maintenance service programs prescribed by Fiserv. Fiserv will provide minimum
specifications for all such equipment or software.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 53 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit D — 2
E-Commerce Services Fee Schedule
This fee schedule is included in Exhibit A — 1.

Page 54 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit D — 3
E-Commerce System Reports

      Report No.   Report Name Telephone Banking (Host-Based) Reports
TB320-01
  Merchant Payment History Report
TB320-01
  Valid Transfer Report
TB335-02
  Settlement Totals Report
TB500-05
  Customer Transaction History Report
TB700-06
  Merchant Directory Report
TB720-08
  Merchant Profile Report
TB310-13
  Transfer/Bill Payment Directory
TB320-14
  Merchant Payment Checks
TB320-15
  Check Register Report/Add’l Check Pages
TB320-16
  Merchant Notice of Deposit/Notice of Transit to ACH
TB320-17
  Payment/Transfer Exception Report
TB350-20
  Merchant Verification Form Report
TB410-21
  Customer Usage Report
TB600-26
  Annual Payment Summary Report
TB600-27
  Annual Summary Exception Report
TB310-30
  NSF Notices Report
TB310-31
  Merchant Verification Exception Report
TB750-36
  Active/Inactive Report
TB250-39
  Customer Batch Update Report
TB250-40
  Customer Batch Update Exception Report
TB255-41
  Merchant Batch Update Report
TB255-42
  Merchant Batch Update Exception Report
TB265-43
  Return Item Report
TB400-09
  Purged Accounts Report
TB430-19
  Branch Customer Report
TB720-48
  Purged Merchant Report
TB725-46
  Purged Merchant History Report
TB565-49
  Electronic Banking Statistics Internet Banking (Browser-Based) Reports
n/a
  NetTracker Reports

Page 55 of 67



--------------------------------------------------------------------------------



 

'

(FISERV LOGO) [w11644w1164401.gif]
Exhibit D — 4
Implementation Guidelines

1.   Client agrees that Fiserv is limiting the implementation effort to features
described in Exhibit A — 1 and initialed by Client. Upon signing of this
Agreement, an Implementation Questionnaire will be provided to Client that
details Client’s setup and branding options. Additional customization or the
installation of features that are not defined by this Exhibit D or the
Implementation Questionnaire is considered “Custom Development” and is billable
at the rates specified in Exhibit A — 1. If additional customization is required
after Client and Fiserv have projected a “Live Date” for the service, Fiserv
reserves the right to move the “Live Date” to a future available time slot or
add the customization after the Internet Banking site is moved to the “live”
environment. Future customization will follow the established “Enhancement
Request” process defined by Fiserv.

2.   Client Internet Banking site will be moved from a “test” environment to a
“live” environment only after a completed Implementation Signoff is received by
Fiserv. No changes to the site will be allowed until after the site has been
moved to the “live” production servers. Fiserv requires a minimum of 5 business
days after Implementation signoff is received to move Client to “live”
environment.

Page 56 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit E
Development Services
Client agrees with Fiserv as follows:

1.   Custom Programming Allowance. *

  (a)   If Client funds the development of an enhancement, and such funding is
in * and the enhancement generates revenue for Fiserv in the Client-delivered
specifications, a rebate program based on the level of Client investment will be
implemented. The parameters of the rebate program will be mutually agreed to on
a project-by-project basis.     (b)   Fiserv will cooperate with Client on
projects that will guarantee fee income for Client. *

     Each such project will be defined and agreed upon before development
begins. Parameters will be mutually determined per specific project.

  (c)   For projects that Client requests that are not currently in the Fiserv
plan and which Client requests to expedite, Fiserv may use 3rd party contractors
to achieve Client’s objectives. In such event, Client will be required to share
in the funding of the 3rd party resources. Client’s shared funding expense * .  
  (d)   Fiserv will provide           *          to be used at Client’s
discretion to prioritize components within the Fiserv strategic initiatives as
validated by the Client Advisory Board. The current strategic initiatives
validated by the Client Advisory Board include * .     (e)             * Client
to define specific projects and establish the appropriate service level
agreements for project completion and quality. The program manager will insure
that the Fiserv SourceOne project delivery framework consisting of feasibility,
planning, design, construction, and deployment phases is employed as appropriate
for all new Client development requests. The program manager will create and
maintain a summary report of all Client development initiatives. The status of
each project contained in the report will be reviewed with Client during
regularly scheduled monthly conference calls. Additionally, the program manager
will visit Client on a quarterly basis to review the status of each project,
share the strategic development direction of Fiserv SourceOne, and to help
jointly define any new development initiatives that Client may be interested in
pursuing.

2.   Development Services. Except as defined in this Exhibit E, Subsection 1,
Fiserv will provide Client with modifications, enhancements, and customized
programming services (“Development Services”) and associated items for
particular development projects as described in Exhibit E — n (each a
“Development Project”). All Development Services for Development Projects shall
be performed in accordance with the procedures set forth below and at the
Professional Services rates defined. Fiserv agrees not to increase fees for any
individual promoted or reassigned during the course of the project. Any dates
for performance are dependent upon the timely performance by each party of the
tasks assigned under the project plans for such Development Services.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 57 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (a)   Business Requirements List. Client shall provide Fiserv with all
necessary information concerning its requirements for Development Services in a
Business Requirements List. Fiserv shall review and suggest revisions to such
Business Requirements List on a timely basis. The parties shall mutually agree
in writing on the final Business Requirements List for any such project.     (b)
  Functional Specifications. Development Services shall be based upon
specifications created by Fiserv and approved by Client as provided below:

  (i)   Fiserv shall develop Functional Specifications based on the Business
Requirements List for Client’s written approval. Fiserv shall not be obligated
to perform any further development work until Functional Specifications are
approved in writing by Client, which approval shall not be unreasonably withheld
or unduly delayed.     (ii)   Modifications, changes, enhancements, conversions,
upgrades, or additions to the agreed upon work beyond those stated in Functional
Specifications shall be added only upon mutual written agreement. In the event
the parties agree to add any such items, the Functional Specifications and
applicable Project Plan shall automatically be modified to the extent necessary
to allow for the implementation or provision of the items.

  (c)   Project Plan. Fiserv shall develop a Project Plan for each Development
Project based on Functional Specifications. Each such Project Plan shall contain
a listing of the nature and timing of tasks for the project (including the
development of an acceptance test), some of which are to be performed by Fiserv
and some by Client. Fiserv shall utilize its commercially reasonable efforts to
meet the dates set forth in the Project Plan or any replacement thereof.
Modifications and changes to the Project Plan shall be only by mutual written
agreement of the parties.     (d)   Acceptance Test. Fiserv shall prepare an
“Acceptance Test” for the testing of each Development Project. Client shall
timely review the proposed Acceptance Test. The Acceptance Test shall be adopted
once Client’s written approval is given, which approval shall not be
unreasonably withheld or delayed.

(e) Acceptance Testing. Each Development Project shall be deemed successfully
completed by Fiserv upon the completion of the Acceptance Test or by live
operation and use of the Development Project in Client’s business for a period
of 10 days, whichever occurs first. Exceptions to the process may be requested
on a case-by-case basis. Client agrees promptly to notify Fiserv in writing (and
with reasonable particularity) upon conclusion of testing or earlier upon
discovery of any specification non-conformities disclosed by such testing.
Fiserv shall correct any specification non-conformities disclosed by such
testing within a reasonable time of Client’s notice.

3.   Estimated Fees.

  (a)   Except as defined in this Exhibit E, Subsection 1, Client shall pay
Fiserv fees and other charges for each Development Project as specified in each
Exhibit E — n (“Development Fees”).

          *               Any estimates of Development Fees and completion dates
are referenced solely for the purpose of allowing Client to plan its budgets and
schedules based upon the then available information. The daily rates quoted in
the table will be valid for 3 months from the effective date of a Development
Project. Fiserv will adhere to its Professional Services rates as defined.
Fiserv agrees not to increase fees for any individual promoted or reassigned
during a project.

  (b)   Client agrees to pay the reasonable travel and living expenses of any
Fiserv employees and Fiserv authorized contractors who render services at any
Client site in connection with each Development Project. All expenses shall be
itemized on invoices submitted by Fiserv.     (c)   Should Fiserv provide
installation, conversion, or training to Client for a Development Project, the
fees therefore shall be as specified on each Exhibit E — n.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 58 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (d)   Development Fees shall be paid 25% upon execution, 25% upon accepted
specification document, and 50% upon project acceptance as described in item 2.d
of acceptance test..     (e)   Fiserv reserves the right to increase the
applicable maintenance fees for the Fiserv Service to which the Development
Project relates.     (f)   Fiserv reserves the right to charge Client at
Fiserv’s then current Professional Services rates for any necessary retrofitting
of Development Services when releases of the Fiserv System(s) to which
Development Projects relate are made generally available.

4.   Use of and Rights to Development Projects. All information, reports,
studies, object or source code, flow charts, diagrams, and other tangible or
intangible material of any nature whatsoever produced by or as a result of any
of Development Services and Development Projects shall be the sole and exclusive
property of Fiserv or its corporate parent. Client shall be entitled to use the
results of any Development Project in accordance with the terms and conditions
of the Agreement.

5.   Development Project Termination. At Client’s sole option, Client may
terminate any Development Project upon 1 month’s prior written notice to Fiserv,
provided that Client agrees to pay Fiserv for any outstanding Development Fees
for Development Services rendered prior to the effective date of termination. In
no event shall Fiserv be liable for refund of any Development Fees already paid
by Client.

6.   Rescheduling. If Client is unable to provide access to required facilities
or personnel or is unable to meet its tasks assigned on a Project Plan in a
timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time. All such non-productive time is chargeable to Client. If
such non-productive time is expected to be significant, Fiserv will endeavor to
reassign its personnel to other suitable work. In this event, Client will not be
charged for the time personnel were reassigned.

Page 59 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit F
Mortgage Processing Software & Services (MortgageServ)
Account Processing Services
Client agrees with Fiserv as follows:

1.   Services. Fiserv will provide Client the following Account Processing
Services (“Account Processing Services”) specified in Exhibit F and F-1.   2.  
Fees.

  (a)   Client shall pay Fiserv fees and other charges for Account Processing
Services specified in Exhibit F-2 (“Account Processing Fees”).     (b)   Fiserv
agrees not to increase the Base Account Fee for inflation during the Term of the
Agreement.

3.   Communications Hardware and Software.

  (a)   Client understands and agrees to do the following:

  (i)   contact Fiserv to obtain equipment configuration and addressing
information for all network-attached devices. Client agrees to configure all
such equipment in accordance with such information;     (ii)   provide Fiserv
60 days prior written notice, specifying the effective date prior to
disconnecting data communications services provided by Fiserv; and     (iii)  
use Remote Job Entry or Network Job Entry for report delivery.

  (b)   In order to maintain compatibility with IBM software, Fiserv installs
new releases to its communications software. Fiserv will provide prior written
notice of planned installations. Client must obtain appropriate changes for its
communications software in order to retain compatibility.

4.   Reconstruction of Error Conditions. Reconstruction of error conditions
attributable to Client or to third parties acting on Client’s behalf will be
done at Fiserv’s then prevailing rates.

5.   Hours of Operation. The Fiserv customer service center will be available
for use by Client between 8 a.m. and 7 p.m. (Eastern Time zone), Monday through
Friday (excluding national holidays). The Fiserv System will be available for
full online services between 7 a.m. and 9 p.m. (Eastern Time Zone), Monday
through Friday and for inquiry only purposes 24 hours a day, Monday through
Friday, except for a maintenance period of approximately 60 minutes per day, and
on Saturdays from 7:00 a.m., through 7:00 p.m., unless notified in advance by
Fiserv that the Fiserv System will be unavailable.

6.   Regulatory Changes. Regulatory changes will be implemented on a timely
schedule to correspond with the effective date of the regulation as jointly
agreed between Fiserv and its client base, provided that Fiserv receives a
minimum 6 month advance notification of regulatory change from the appropriate
regulatory agency, with notice of proposed regulatory change being sufficient
advance notification.

7.   Protection of Data. Fiserv provides “on-line” security via utilization of
leased lines with poll/select protocol. Client’s data is copied to tape daily
and sent to an off-site storage facility. Client may request a copy of Client’s
master files on tape for which Client agrees to pay the charges indicated in
Exhibit F-2.

8.   Manuals. One (1) complete set of electronic documentation will be provided
to Client free of charge. Client may publish manuals on Client’s internal
network.

9.   User Group Membership. Fiserv supports a formal User Group for Account
Processing Services clients. The annual dues for support of the User Group are
determined by the Advisory Board annually. Membership in the User Group is
mandatory. Active participation on User Group subcommittees is voluntary. Voting
privileges and the ability to submit suggestions for consideration by the User
Group are contingent upon the payment of annual dues. Funds collected will be
placed in a checking account controlled by the User Group Executive Board and
will be used exclusively for the expenses of the User Group. Expenses incurred
by Fiserv will not be charged to the User Group, nor does Fiserv receive any
financial benefit from User Group dues.

Page 60 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit F—1
Account Processing Services
Fiserv will provide Client the following Account Processing Services:

1.   Basic Services.

  (a)   Online Services. Inquire and update of Client Files from terminals
located in Client’s offices. The documentation describes the procedures for use
of online services for Account Processing Services.     (b)   Reports.
Applicable reports based on Client’s usage according to the documentation will
be transmitted to Client.     (c)   Customer Service Telephone Support.
Telephone support will be available to obtain information and for the discussion
of issues and problems.     (d)   Business Improvement/Consulting Services.
Three days of onsite consulting services per year will be provided as a
value-added component. Fiserv will fund the Consultant’s time; Client will fund
the out-of-pocket expenses incurred by the Fiserv Consultant(s). The intention
is for this time to be used to identify areas of improvement where Client can
execute better use of the system. Fiserv will provide a summary report of
assessment to Client management.

Page 61 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]
Exhibit F—2
Account Processing Services Fees

1.   Definitions.

  (a)   Active Accounts/Inactive Accounts — Active Accounts are all accounts
entered in the system during a billing month. Inactive accounts are those Active
Accounts that are closed, balance that has been reduced to zero by prepayment,
maturity or foreclosure. Accounts made Inactive in a billing month remain as an
Active account for the calendar month the account was closed. At the end of the
calendar month the Active Accounts that were made Inactive are moved to an
Inactive account status, except if the account has a balance, then it remains as
Active.     (b)   Ancillary Products and Services — These are products or
services offered by Fiserv at the fees defined in the sections below.     (c)  
Interface — Fiserv provides in the Section C. software interfaces to Client
systems which are defined as Fiserv standard format interfaces. Requested
deviations to the standard will be provided on an estimated fee basis for
development.     (d)   In-process Accounts — In-process Accounts are all
accounts that are boarded to the system that are still in application and have
not closed.

2.   Base Account Fee. Monthly per Active Loan (includes Browser Capability)

                          Monthly Minimum Incremental Charge*   Prime*   HELOC*
  Charge*
 
           
 
           

     Note *

3.   Base Account Fee.

  (a)   * :

  (i)   Originations. UniFi loan origination interface, warehouse subsystem.    
(ii)   Payment Processing. ACH, payment documents, billing statement files,
payment processing, lockbox and stop file (1 vendor), branch payment via
SourceOne.

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 62 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

  (iii)   Accounting. GL interface, FNMA, GNMA, FHLMC processing (not including
EDI transmissions), supported private investors     (iv)   Customer Service.
Customer inquiry tracking (CIT), payoff tracking & retention of quotes, 24 month
online history, 4 months online before and after logging, CRF interface, VRU
interface.     (v)   Escrow Administration. Escrow processing, hazard insurance
interfaces, tax service interfaces, PMI interfaces, escrow analysis.     (vi)  
Default Management. Collections, power dialer download, credit bureau, field
service, early indicator and risk profiler interfaces, and default — loss
mitigation, foreclosure, bankruptcy, claims, and REO.     (vii)   EOY. Short
year history disclosure data tape, year-end vendor data tape (1 test and 1
final).     (viii)   Other. SAR processing, Sendero (or other asset liability)
interface, tape/file handling, service release processing, RF Spectrum
interface.

4.   Charge per Inactive / In process / Paid-in-Full Loans / Test Bank.

      Loan Category   Charge*
Inactive Loan
   
In Process Loan
   
Paid in Full Loan
   
Service Released
   
*
   

5.   Report Writer / Real Time Letter Writer.

              Feature       Charge Functionality   Description   One Time Setup*
  Recurring Charge*
 
  Real-time Letter        
 
  writing using        
On-Line Letter Writer
  integrated MSWord        
 
           
 
  MortgageServ core        
 
  ad hoc reporting        
 
  query tool and en        
 
  masse batch letter        
 
  writer using        
Report Writer
  integrated MSWord        

6.   Monthly Pass-through Charges.

      Pass-through Category*   Charge*
 
   
 
   
 
   

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 63 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

7.   Ancillary System Features / Services.

              Feature       Charge Functionality   Description   One Time Setup*
  Recurring Charge*
One-Time ACH
  Provides the ability to execute ad-hoc drafting of borrower’s checking or
savings account.        
 
           
Equity Builder
  Provides the ability to implement an in-house Bi-Saver program        
 
           
PL$$ Standard
  Affiliate
Servicing/Private
Label with multiple
sub-institutions        
 
           
PL$$ Enterprise
  Affiliate
Servicing/Private
Label with multiple
entities        
 
           
Construction Loan
  Administration of construction & construction/permanent loans        
 
           
 
  On-line view of loan level and non-loan level file maintenance activity      
 
 
  1. Rolling 3 months        
 
  2. Additional 3 months        
On-line File
  3. Additional 6 months        
Maintenance
  4. Additional 9 months        
 
           
Realtime24
  24/7 system update
capability for active
loans        
 
           
Secondary Marketing
Warehouse
  Warehouse / Investor
commitment control        
 
           
Real time Bulk
Investor Sale File
  Provides the bulk transfer of loans sold to an investor via an inbound file
processed in real time. Multiple daily files are supported with updates executed
at 12:00 noon, 4:00pm and 8:00pm ET.        
 
           
Professional Services
  Subject Matter Experts
provide consulting,
training or customer
development        
 
           
Professional
Services
  Subject Matter Experts provide consulting or training.        

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 64 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

              Feature       Charge Functionality   Description   One Time Setup*
  Recurring Charge*
Professional
Services
  Loan Conversions — Subject Matter Experts provide consulting or training.    
   
 
           
36 month on-line history view
  Rolling 36month on-line view of transaction history        
 
           
Nautilus — via Service Bureau
  Report / Letter viewing facility.        
 
           
DVD
  Available to clients not having a Nautilus license, the service provides
copies of all reports generated for the client in a given month.        
 
           
Extended 5-Day
Processing
  Provides the capability to extend Friday processing into Saturday where all
transactions processed on Saturday are dated with the Friday date.        
 
           
Six (6) Day Processing
  Provides the ability to operate under a true six-day work week. This includes
outbound file transmissions that may be scheduled to generate on Saturday, which
is considered the last day of the work week.        
 
           
Year-end Processing
Reports
  EOY data file to print vendor IRS reporting file IRS Adds/Correction file to
IRS        
 
           
Realtime Delinquency
  Real time collection queue reassignment when using Option 2 Delinquency
Method.        

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 65 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

8.   Ancillary System Interfaces.

                  Interface           Charge*     Description   Set up Fee  
Recurring Charge   Per Run Charge
Asset/Liability
Interfaces:
  Portfolio evaluation modeling            
1. Fiserv IPS-Sendaro
               
2. Other Systems
               
 
               
Hazard Insurance
Automation
  Bi-directional hazard insurance billing/payment files directly between the
insurance carrier and MortgageServ.            
 
               
PMI Insurance
Automation
  Bi-directional MI insurance billing/payment files directly between the MI
carrier and MortgageServ.            
 
               
CIS / CIF Interface
  Update files from MortgageServ to client CIS /CIF file            
 
               
Database Tapes
  Data extract files            
 
               
BiSaver Interfaces
  Interface files to external BiSaver entities            
 
               
Early Indicator
Interface
  Exchange of Early Resolution loan data between Freddie Mac and MortgageServ.  
         
 
               
Hazard Insurance
Outsourcing
Interfaces
  When using an external third party insurance outsourcing entity, this feature
supports bi-directional interface files between the outsourcer’s application and
MortgageServ.            
 
               
Tax Outsourcing
Interfaces
  When using an external third party tax outsourcing entity, this feature
supports bi-directional interface files between the outsourcer’s application and
MortgageServ.            

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 66 of 67



--------------------------------------------------------------------------------



 



(FISERV LOGO) [w11644w1164401.gif]

                  Interface           Charge*     Description   Set up Fee  
Recurring Charge   Per Run Charge
Real time Lockbox
  Up to three scheduled lockbox file updates during the day. (this is in
addition to one nightly batch lockbox file.)            
 
               
MERS Interfaces
  Update MERS with appropriate loan level status.            
 
               
Optional Product
Interfaces
  Provides bi-lateral
interfaces with
optional products
carriers            
 
               
Power Dialer Download
  Client selected loans extracted from MortgageServ and passed to a dialer
application.            
 
               
Power Dialer Upload
  Commentary passed from the dialer application to MortgageServ.            

9.   Other.

          Item   Description   Charge*
SAS-70 Report
  Fiserv will furnish you our annual SAS-70 Report as a PDF File on CDRom. From
this you may make as many copies as your internal needs may require.    
 
       
Leaprocon Interface
  GL balancing system    

 
* Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 67 of 67